Exhibit 10.1

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Between

 

NEWBEVCO, INC.

 

And

 

BRANCH BANKING AND TRUST COMPANY

 

DATED AS OF October 4, 2017

 

$50,000,000 Revolving Credit

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

   

Page No.

SECTION 1. DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

11

SECTION 2. AMOUNT AND TERMS OF CREDIT

12

2.1

The Revolving Credit

12

2.2

[Intentionally deleted.]

14

2.3

Use of Proceeds of Revolving Credit

14

2.4

Interest Rate

14

2.5

Prepayment.

14

2.6

Facility Fee

15

SECTION 3. SECURITY AND GUARANTY

15

3.1

Security Interest

15

3.2

Guaranty

15

SECTION 4. REPRESENTATIONS AND WARRANTIES

16

4.1

Corporate Existence; Power; Compliance with Law; Restricted Subsidiaries; Name
History

16

4.2

Capital Stock; Parent; Subsidiaries

16

4.3

Corporate Power and Authorization to Execute Loan Documents; No Conflict; No
Consent.

17

4.4

Enforceable Obligations

17

4.5

Financial Condition

18

4.6

No Litigation

18

4.7

Investment Company Act; Regulation

18

4.8

Disclosure and No Untrue Statements

19

4.9

Title to Assets; Leases in Good Standing

19

4.10

Investments

19

4.11

Payment of Taxes

20

4.12

Agreement or Contract Restrictions; No Default

20

4.13

Patents, Trademarks, Licenses, Etc

20

4.14

[RESERVED]

20

4.15

Compliance with ERISA; Multiemployer Plans

20

4.16

Compliance with Environmental Laws

21

4.17

Labor Relations

22

SECTION 5. CONDITIONS OF LENDING

23

5.1

Continuing Accuracy of Representations and Warranties

23

5.2

No Default

23

5.3

Opinion of the Borrower's Counsel

23

5.4

Insurance

23

5.5

Loan Documents

23

5.6

Supporting Documents

23

SECTION 6. AFFIRMATIVE COVENANTS

23

 

 

--------------------------------------------------------------------------------

 

 

6.1

Financial Reports and Other Information

24

6.2

Payment of Indebtedness to the Bank; Performance of other Covenants; Payment of
Other Obligations

25

6.3

Conduct of Business; Maintenance of Existence and Rights

26

6.4

Maintenance of Property

26

6.5

Right of Inspection; Discussions

26

6.6

Notices

26

6.7

Payment of Taxes; Liens

28

6.8

Insurance of Properties

28

6.9

True Books

28

6.10

Observance of Laws

28

6.11

Further Assurances

29

6.12

ERISA

29

6.13

Change of Name, Principal Place of Business, Office, or Agent

29

6.14

Financial Covenants

29

SECTION 7. NEGATIVE COVENANTS

29

7.1

Limitations on Mortgages, Liens, Etc

29

7.2

Consolidation and Merger, Sale of Assets, Etc

29

7.3

Transfer and Sale of Assets; Sale and Leaseback

30

7.4

Payment Restrictions

31

7.5

Limitations on Distributions

32

7.6

[RESERVED]

32

7.7

Regulation U

32

7.8

Transactions with Affiliates

32

7.9

Limitation on Nature of Business

32

7.10

Restricted Subsidiaries

32

7.11

Changes in Governing Documents, Accounting Methods, Fiscal Year

33

7.12

Limitation on Incurrence of Funded Debt

33

7.13

Amendment of Comerica Loan Agreement

34

SECTION 8. EVENTS OF DEFAULT

34

8.1

Payment of Obligations Under Loan Documents

34

8.2

Representation or Warranty

34

8.3

Covenants under this Agreement

34

8.4

Other Covenants Under the Loan Documents

34

8.5

Payment, Performance, or Default of other Monetary Obligations

34

8.6

Covenants or Defaults to the Bank or Others; Revocation of Guaranty

35

8.7

Liquidation; Dissolution; Bankruptcy; Etc

35

8.8

Involuntary Bankruptcy, Etc

35

8.9

Judgments

35

8.10

Attachment, Garnishment, Liens Imposed by Law

35

8.11

ERISA

36

8.12

Corporate Existence

36

SECTION 9. REMEDIES OF THE BANK

36

SECTION 10.CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS; PRICING GRID

37

10.1

Reimbursement of Prepayment Costs

37

 

 

--------------------------------------------------------------------------------

 

 

10.2

Bank's LIBOR Lending Office

37

10.3

Inability to Determine Rate

37

10.4

Illegality: Impracticability

38

10.5

Increased Cost of LIBOR-based Advances

38

10.6

Other Increased Costs

39

10.7

Margin Adjustment

39

SECTION 11.MISCELLANEOUS

40

11.1

Course of Dealing: Amendment; Supplemental Agreements

40

11.2

Waiver By the Bank of Requirements

40

11.3

Waiver of Default

40

11.4

Notices

40

11.5

No Waiver; Cumulative Remedies

41

11.6

Reliance Upon, Survival of, and Materiality of Representations and Warranties,
Agreements, and Covenants

41

11.7

Set-Off

41

11.8

Severability and Enforceability of Provisions

41

11.9

Payment of Expenses, Including Attorneys' Fees and Taxes

41

11.10

Obligations Absolute

42

11.11

Successors and Assigns

42

11.12

Counterparts; Effective Date

42

11.13

Participations

42

11.14

Law of Florida

43

11.15

Consent to Jurisdiction

43

11.16

Title and Headings; Table of Contents

43

11.17

Complete Agreement; No Other Consideration

43

11.18

Legal or Governmental Limitations

43

11.19

Interest

43

11.20

Independence of Covenants

44

11.21

WAIVER OF TRIAL BY JURY

44

11.22

AMENDMENT AND RESTATEMENT

44

 

Exhibits

Exhibit A - Form of Amended and Restated Revolving Credit Note

Exhibit B - Form of Request for Advance

Exhibit C - Form of Joinder Agreement

Exhibit D - Form of Certificate of Compliance

 

Schedules

Schedule 1.1.A - Liens

Schedule 1.1.B - Subsidiaries

Schedule 1.1.C - Investments

Schedule 4.6 - Litigation

Schedule 10.7 - Margins and Fees

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Credit Agreement is made and entered into as of this 4th day of October,
2017, by and between NewBevCo, Inc., a Delaware corporation (the “Borrower”) and
Branch Banking and Trust Company (the “Bank”).

 

RECITALS

 

A.     Borrower and Bank are parties to that certain Credit Agreement dated as
of July 8, 2011, as amended by that certain First Amendment to Credit Agreement
dated November 23, 2012, that certain Second Amendment to Credit Agreement dated
October 10, 2014 and that certain Third Amendment to Credit Agreement dated June
30, 2015 (as further amended, restated, supplemented, and otherwise modified
from time to time, the (“Existing Credit Agreement”).

 

B.     Borrower and Bank have agreed to amend and restate the Existing Credit
Agreement upon the terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants, and conditions herein, the Borrower and the Bank agree as follows:

 

SECTION 1. DEFINITIONS.

 

1.1     Defined Terms. Except as otherwise expressly provided in this Agreement,
the capitalized terms used in the foregoing preamble and background sections and
the following capitalized terms shall have the respective meanings ascribed to
them for all purposes of this Agreement:

 

“Advance” means a borrowing requested by Borrower and made by Bank under Section
2.l(a) of this Agreement, including without limitation any readvance, refunding
or conversion of such borrowing pursuant to Section 2.l(c) hereof, and shall
include, as applicable, a LIBOR- based Advance and/or Prime-based Advance.

 

“Affiliate” means with respect to any Person, any other Person (i) which,
directly or indirectly, through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person or another Affiliate
of such Person, (ii) which beneficially owns or holds 10% or more of the shares
of any class of the voting stock of such Person, or (iii) 10% or more of the
shares of any class of voting stock of which is beneficially owned or held of
record by such Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting stock, by contract, or otherwise. The term “Affiliate,” when
used herein without reference to any Person, shall mean an Affiliate of the
Borrower.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented, or replaced from time to time in accordance with the provisions
hereof.

 

“Applicable Facility Fee Percentage” shall mean, as of any date of determination
thereof, the applicable per annum percentage used to calculate the facility fee
due and payable under section 2.6 of this Agreement determined by reference to
the appropriate columns in the pricing grid attached to this Agreement as
Schedule 10.7, such Applicable Facility Fee Percentage to be adjusted solely as
specified in Section 10.7 hereof.

 

 

--------------------------------------------------------------------------------

 

 

“Applicable Interest Rate” shall mean the Prime-based Rate or the LIBOR-based
Rate as selected by Borrower from time to time pursuant to the terms of this
Agreement.

 

“Applicable Letter of Credit Percentage” shall mean, as of any date of
determination thereof, the applicable percentage used to calculate fees due and
payable hereunder with respect to Letters of Credit determined by reference to
the appropriate columns in the pricing grid attached to this Agreement as
Schedule 10.7, such Applicable Letter of Credit Percentage to be adjusted as
provided in Section 10.7 hereof.

 

“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin for the LIBOR-based Rate and the Prime-based
Rate determined by reference to the appropriate columns in the pricing grid
attached to this Agreement as Schedule 10.7, such Applicable Margin to be
adjusted as provided in Section 10.7 hereof.

 

“Attributable Indebtedness” shall mean, as of the date of any determination
thereof, with respect to any Capital Lease under which any Person is a lessee,
the sum of the present value of the amount of each remaining payment of rent
under the terms of such Capital Lease (including any period for which the term
of any such Capital Lease has been or may be, at the option of the lessor,
extended), as such amount would be reflected on the liability side of a balance
sheet in accordance with GAAP.

 

“Bank” has the meaning specified in the first sentence hereof. “Borrower” has
the meaning specified in the first sentence hereof.

 

“Business Day” means any day on which commercial banks are open for domestic and
international business in Fort Lauderdale and New York.

 

“Capital Lease” means any Lease or other agreement for the use of property which
is required to be capitalized on a balance sheet of the lessee or other user of
property in accordance with GAAP.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, together with the rules and regulations thereunder.

 

“Comerica Loan Agreement'' means that certain Second Amended and Restated Credit
Agreement dated as of June 30, 2008 between Borrower and Comerica Bank, as
amended, and as may be further amended, restated, supplemented or replaced from
time to time.

 

“Committed Amount” has the meaning specified in Section 2.1(a) hereof.

 

“Consolidated Depreciation Expense” means, for any fiscal period, without
duplication, the consolidated expense of the Borrower and its Restricted
Subsidiaries during such fiscal period for depreciation and amortization,
determined in accordance with GAAP.

 

“Consolidated EBITDA” means for any period, Consolidated Net income for such
period, plus, without duplication and only to the extent reflected as a charge
or reduction in the statement of such Consolidated Net Income for such period,
the sum of (a) Consolidated Income Tax Expense, (b) Consolidated Interest
Expense, and (c) Consolidated Depreciation Expense, in each case determined in
accordance with GAAP.

 

2

--------------------------------------------------------------------------------

 

 

“Consolidated Funded Debt” means at any date, the aggregate amount of all Funded
Debt of the Borrower and the Restricted Subsidiaries at such date, all as
determined in accordance with GAAP.

 

“Consolidated Income Tax Expense” means for any period the aggregate amount of
taxes based on the income or profits of Borrower and its Restricted Subsidiaries
determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean for any period the total interest
expense (including that attributable to Capital Leases) of Borrower and its
Restricted Subsidiaries, determined in accordance with GAAP.

 

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Restricted Subsidiary) in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions, and (c) the undistributed
earnings of any Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any agreement (other than under any Loan
Document) or legal requirement applicable to such Subsidiary.

 

“Consolidated Net Worth” means at any date, the total common shareholders'
equity of Borrower and its Restricted Subsidiaries, as reflected on the most
recent regularly prepared quarterly or annual balance sheet of Borrower and such
Restricted Subsidiaries, which balance sheet shall be prepared in accordance
with GAAP, minus all Investments of Borrower and its Restricted Subsidiaries
that are not Permitted Investments.

 

“Default” means an event which with the giving of notice or passage of time, or
both, would constitute an Event of Default.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute, together with the rules and
regulations thereunder.

 

“ERISA Affiliate” means any Person which is under “common control” with the
Borrower or any Subsidiary (within the meaning of Section 414 (b) or (c) of the
Code or Section 4001 (a) (14) of ERISA).

 

“ERISA Termination Event” means (a) a “reportable events (within the meaning of
Section 4043(b) of ERISA) with respect to a Pension Plan (other than a
“reportable event” as to which the PBGC has by regulation waived the 30 day
notice requirement under Section 4043 (a) of ERISA); provided, however, that a
failure to meet the minimum funding standards of Section 412 of the Code shall
be an ERISA Termination Event regardless of the issuance of any waiver under
Section 412(d) of the Code; (b) the withdrawal of the Borrower, any Subsidiary,
or any ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” (within the meaning of Section 4001 (a) (2) of ERISA) (c)
the complete or partial withdrawal of the Borrower, any Subsidiary, or any ERISA
Affiliate from a Multiemployer Plan under Section 4201 or 4204 or ERISA; (d) the
receipt by the Borrower, any Subsidiary, or any ERISA Affiliate of notice from a
Multiemployer Plan that is in reorganization or insolvent under Section 4241 or
4245 of ERISA or that it intends to terminate or has terminated under Section
4041A of ERISA; (e) the providing of a notice of intent to terminate a Pension
Plan pursuant to Section 4041(a) (2) of ERISA or the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA; (f) the institution
of proceedings by the PBGC to terminate a Pension Plan or the appointment of a
trustee to administer any Pension Plan under Section 4042 of ERISA; (g) the
receipt by the Borrower, any Subsidiary, or any ERISA Affiliate of a notice from
any Multiemployer Plan that any action described in clause (f) has been taken
with respect to that Multiemployer Plan; or (h) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan.

 

3

--------------------------------------------------------------------------------

 

 

“Event of Default” means any of the events specified in Section 8 hereof.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time.

 

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by Bank
from three Federal funds brokers of recognized standing selected by it, all as
conclusively determined by the Bank, such sum to be rounded upward, if
necessary, to the nearest whole multiple of 1116th of 1%.

 

“Fifth Third Loan Agreement” means that certain Credit Agreement dated as of
June 18, 2015 between Borrower and Fifth Third Bank, as amended, and as may be
further amended, restated, supplemented or replaced from time to time.

 

“Funded Debt” of any Person means (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services as of
such date (other than operating leases and trade liabilities incurred in the
ordinary course of business) or which is evidenced by a note, bond, debenture or
similar instrument, (b) the principal component of all obligations of such
person under Capital Leases, (c) all reimbursement obligations (actual,
contingent or otherwise) of such Person in respect of letters of credit,
acceptances or similar obligations issued or created for the account of such
Person, (d) all liabilities secured by any liens on any property owned by such
Person as of such date even though such Person has not assumed or otherwise
become liable for the payment thereof, in each case determined in accordance
with GAAP; provided, however, that so long as such Person is not personally
liable for such liabilities, the amount of such liability shall be deemed to be
the lesser of the fair market value at such date of the property subject to the
lien securing such liability and the amount of the liability secured, and (e)
all Guarantee Obligations in respect of any liability which constitutes Funded
Debt.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect on the date hereof, consistently applied.

 

“Guaranty” and “Guaranties” have the meaning specified in Section 3.2 hereof.

 

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing person in respect of any obligation of
another Person (including, without limitation, any bank under any letter of
credit), the creation of which was induced by a reimbursement agreement, counter
indemnity or similar obligation issued by the guaranteeing person, in either
case guaranteeing or in effect guaranteeing any Debt, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person's
maximum reasonably anticipated liability in respect thereof as determined by the
Credit Parties in good faith.

 

4

--------------------------------------------------------------------------------

 

 

“Interest Period” means:

 

(i)         with respect to each Prime-based Advance, a calendar month
(commencing on the first day of each calendar month and ending on the last day
of each calendar month regardless of whether a Prime-based Advance is
outstanding on either date); provided that:

 

(a)     the initial Interest Period applicable to Prime-based Advances shall
mean the period commencing on the effective date hereof and ending October 31,
2017; and

 

(b)     the last Interest Period applicable to Prime-based Advances under this
Agreement shall end on the Maturity Date; or

 

(ii)        with respect to each LIBOR-based Advance, a calendar month
(commencing on the first day of each calendar month and ending on the last day
of each calendar month regardless of whether a LIBOR-based Advance is
outstanding on either date); provided that:

 

(a)     the initial Interest Period applicable to LIBOR-based Advances shall
mean the period commencing on the effective date hereof and ending October 31,
2017; and

 

(b)     the last Interest Period applicable to LIBOR-based Advances under this
Agreement shall end on the Maturity Date.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated June
18, 2015 among the Bank, Comerica Bank, Fifth Third Bank and the Borrower.

 

“Investment” means any loan, advance, or extension of credit, without
duplication (except for accounts and notes receivable for merchandise sold or
services furnished in the ordinary course of business, and amounts paid in
advance on account of the purchase price of merchandise to be delivered to the
payor within one year of the date of the advance), or purchase of stock, notes,
bonds, or other securities, evidences of indebtedness, or property not used in
the business activities of the Borrower or a Restricted Subsidiary, or capital
contribution to any Person, whether in cash or other property.

 

5

--------------------------------------------------------------------------------

 

 

“IRS” means the Internal Revenue Service or any successor thereof.

 

“Lease” means any lease of property, whether real, personal, or mixed, with a
remaining term of at least one year (including any period for which such lease
is renewable at the option of the lessor) other than leases between the Borrower
and its Restricted Subsidiaries and leases between Restricted Subsidiaries.

 

“Letter of Credit” shall have the meaning set forth in Section 2.1(t) of this
Agreement.

 

“Letter of Credit Documents” shall have the meaning set forth in Section 2.1(t)
of this Agreement.

 

“Letter of Credit Reserve” shall mean as of any date of determination thereof,
an amount equal to the undrawn amount of all Letters of Credit plus the
unreimbursed amount of any draws under Letters of Credit honored by Bank.

 

“LIBOR-based Advance” means an Advance which bears interest at the LIBOR-based

Rate.

 

“LIBOR-based Rate” means, with respect to any Interest Period, the per annum
interest rate which is equal to the sum of the Applicable Margin plus the
quotient of:

 

(A)     the average rate quoted on Reuters Screen LIBOR0l Page (or such
replacement page) on the determination date for deposits in U. S. Dollars
offered in the London interbank market for one month determined as of 11:00 am
London time two (2) Business Days prior to the commencement of the applicable
Interest Period; provided that if the above method for determining one-month
LIBOR shall not be available, the rate quoted in The Wall Street Journal, or a
rate determined by a substitute method of determination agreed on by Borrower
and Bank; provided further that if such agreement is not reached within a
reasonable period of time (in Bank's sole judgment), a rate reasonably
determined by Bank in its sole discretion as a rate being paid, as of the
determination date, by first class banking organizations (as determined by Bank)
in the London interbank market for U.S. Dollar deposits, divided by

 

(B)     an amount equal to one minus the maximum aggregate rate at which
reserves (including, without limitation, any marginal supplemental or emergency
reserves) are required to be maintained under Regulation D by member banks of
the Federal Reserve System with respect to dollar funding in the London
interbank market. Without limiting the effect of the foregoing, such maximum
aggregate rate shall reflect any other reserves required to be maintained by
such member banks by reason of any applicable regulatory change against (i) any
category of liability which includes deposits by reference to which the
LIBOR-based Rate is to be determined or (ii) any category of extensions of
credit or other assets related to LIBOR,

 

all as conclusively determined (absent manifest error) by the Bank; provided,
however, if the LIBOR-based Rate is less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

“LIBOR Lending Office” means the Bank's main office or such other branch or
branches of Bank, domestic or foreign, as it may hereafter designate as a LIBOR
Lending Office by notice to Borrower.

 

6

--------------------------------------------------------------------------------

 

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, civil law, statute, civil code, or contract, whether
or not such interest shall be recorded or perfected, and whether or not such
interest shall be contingent upon the occurrence of some future event or events
or the existence of some future circumstance or circumstances, and including the
lien, privilege, security interest, or other encumbrance arising from a
mortgage, deed of trust, hypothecation, transfer, assignment, pledge, adverse
claim or charge, conditional sale, or trust receipt, or from a lease,
consignment, or bailment for security purposes. The term “Lien” also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting property. For the purposes of this Agreement, a Person shall be deemed
to be the owner of any property that such Person shall have acquired or shall
hold subject to a conditional sale agreement or other arrangement (including a
leasing arrangement) pursuant to which title to the property shall have been
retained by or vested in some other Person for security purposes.

 

“Loan Documents” means this Agreement, the Revolving Credit Note, the
Guaranties, and each of the Security Documents delivered to Bank at any time
after the date hereof.

 

“Moody's” means Moody's Investors Service, Inc.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (within the
meaning of Section 4001(a)(3) of ERISA).

 

“Parent” means National Beverage Corp., a Delaware corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof.

 

“Pension Plan” means any Plan that is an “employee pension benefit plan” (within
the meaning of Section 3 (2) of ERISA).

 

“Permitted Acquisition” shall mean any acquisition (including by way of merger
or consolidation) by Borrower or any Restricted Subsidiary of all or
substantially all of the assets of another Person, a division or line of
business of another Person, or the capital stock or other equity interests of
another Person, which is conducted in accordance with the following
requirements:

 

(a)     Both immediately before and after such acquisition, no Default or Event
of Default shall have occurred and be continuing; and

 

(b)     The board of directors (or other Person(s) exercising similar functions)
of the seller of the assets or issuer of the capital stock or other equity
interests being acquired shall not have disapproved such transaction or
recommended that such transaction be disapproved.

 

“Permitted Investment” means any of the following Investments:

 

(a)     Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency thereof and maturing within one year
from the date of acquisition thereof;

 

7

--------------------------------------------------------------------------------

 

 

(b)     Commercial paper of any corporation incorporated in the United States of
America having (i) a rating of “A-1” or better by S&P or “P-1” or better by
Moody's and (ii) combined capital, surplus, and undivided profits of not less
than $100,000,000.00;

 

(c)     Certificates of deposit, repurchase agreements, bankers acceptances,
eurocurrency deposits, and yankee certificates of deposit (i) in an amount not
in excess of the maximum amount of insurance provided by the Federal Deposit
Insurance Corporation, or (ii) issued by commercial banks or trust companies
incorporated under the laws of the United States of America, each being a member
of the Federal Deposit Insurance Corporation and having unsecured long-term debt
that is rated “A-” or better by S&P or “A3” or better by Moody's;

 

(d)     Readily marketable debt securities issued by any state or municipality
within the United States or any political subdivision, agency, or
instrumentality thereof maturing within twelve months or less of the date of
acquisition and rated “MIG-I” or better by Moody's;

 

(e)     Investments in so-called “money market funds” registered under the
Investment Company Act of 1940, as amended, and organized under the laws of the
United States of America or any jurisdiction thereof, having total net assets of
at least $100,000,000.00 and investing primarily in Investments of the types
specified in clauses (a), (b), (c), and/or (d), but in each case without
limitation as to maturity (so that it may reasonably be expected that at any
time at least 80% of its invested funds will be invested in such Investments);

 

(f)     Trust certificates or other instruments evidencing an ownership interest
in debt securities held by a trustee or custodian and meeting the requirements
of clause (d) hereof (except as to maturity), so long as the holder thereof has
the right, at least as often as every thirty (30) days, to cause the purchase of
such trust certificate or other instrument by a bank which meets the
requirements of clause (c) hereof;

 

(g)     Investments in (i) any Restricted Subsidiary or (ii) any corporation
which, simultaneously therewith, becomes a Restricted Subsidiary and which, in
either case, is a Guarantor;

 

(h)     Investments in joint ventures as to which:

 

 

(i)

no party to such joint venture (other than the entity created by such joint
venture) shall be an Affiliate of the Borrower;

 

 

(ii)

the entity created by such joint venture shall not engage in any line of
business other than the lines of business in which the Borrower may engage
pursuant to Section 7.9 hereof; and

 

 

(iii)

the aggregate amount of the Borrower's Investment in such joint venture shall
not exceed the greater of$5,000,000 and 20% of Consolidated Net Worth.

 

(i)     Other Investments held by the Borrower or any Restricted Subsidiary on
the date of this Agreement and described on Schedule 1.1.C hereto.

 

“Permitted Liens” means:

 

(a)     Liens existing on the date of this Agreement which are: (i) described in
Schedule 1.1.A hereto; or (ii) individually in each case, on property with a
book value of less than $30,000 and in the aggregate on property with a book
value not exceeding $1,000,000 and which do not secure Funded Debt;

 

8

--------------------------------------------------------------------------------

 

 

(b)     Liens securing taxes, assessments, governmental charges or levies or the
claims or carriers, warehousemen, materialmen, mechanics and other like Persons
not yet due or the payment of which is not then required by this Agreement;
provided, however, that this clause (b) shall not be deemed to permit any Liens
which may be imposed pursuant to Section 4068 of ERISA or Section 412(n) of the
Code;

 

(c)     Liens incidental to the ordinary course of business or the ownership of
properties and assets, including, without limitation, (i) Liens, deposits, or
pledges securing the performance of bids, tenders, teases, or trade contracts,
(ii) Liens securing statutory obligations (including those arising under workers
compensation, unemployment insurance, and other social security legislation),
(iii) Liens to secure the performance of surety and appeal bonds, performance
bonds, and other similar obligations; provided, however, that (A) any such Lien
shall not be created in connection with and shall not secure Funded Debt; (B)
any obligation secured by any such Lien shall not be overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings during which
there is no right on the part of the secured party to seize, take possession of
or sell or cause the sale of the property subject to such Lien, and adequate
book reserves have been established in accordance with GAAP; and (C) all such
Liens, pledges, and deposits shall not in the aggregate materially impair the
use or diminish the value of the properties of the Borrower or any Restricted
Subsidiary in the operation of the respective businesses of the Borrower and the
Restricted Subsidiaries provided, further, that this clause (C) shall not be
deemed to permit any Liens which may be imposed pursuant to Section 4068 of
ERISA or Section 412(n) of the Code; or (iv) other Liens not in excess of 10% of
Consolidated Net Worth;

 

(d)     [RESERVED];

 

(e)     Minor survey exceptions and minor encumbrances, easements, or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Borrower and the
Restricted Subsidiaries or which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not in any
event materially impair the use or diminish the value of any of such properties
in the operation of the businesses of the Borrower and the Restricted
Subsidiaries;

 

(f)     Liens originally created to secure payment of a portion of the purchase
price relating to fixed assets or equipment which the Borrower or any Restricted
Subsidiary acquires after the date hereof from a non-affiliate, provided,
however, that (i) no such Lien shall extend to any other property of the
Borrower or any Restricted Subsidiary; (ii) the outstanding principal amount of
indebtedness secured by any such Lien shall not exceed 100% of the cost of the
property subject to such Lien;

 

(g)     Liens securing indebtedness of a corporation outstanding on the date
such corporation (i) is designated as a Restricted Subsidiary pursuant to the
provisions of this Agreement, (ii) merges into or consolidates with the Borrower
or any Restricted Subsidiary pursuant to the provisions of Section 7.3 hereof,
or (iii) is acquired by the purchase of all or substantially all of such
corporation's assets and the assumption of such indebtedness of such corporation
by the Borrower or any Restricted Subsidiary; provided, however, that such Liens
are not applicable to the Borrower or any previously designated Restricted
Subsidiary or the assets (other than the acquired assets) of the Borrower or any
previously designated Restricted Subsidiary; provided, further, that none of
such Liens is created prior to and in anticipation of such designation, merger,
consolidation, or acquisition;

 

9

--------------------------------------------------------------------------------

 

 

(h)     Liens which may arise to secure Indebtedness incurred under the Comerica
Loan Agreement as a result of security interests granted Bank in accordance with
clause (ii) of Section 3.l(b), so long as property of the Borrower and/or
Restricted Subsidiaries is subjected to such Liens in compliance with the
provisions of this Agreement; and

 

(i)     The extension, renewal, or replacement of any Lien specified in the
foregoing clauses (a) through (h); provided, however that (i) no property shall
become subject to such extended, renewal, or replacement Lien that was not
subject to the Lien extended, renewed, or replaced; (ii) the aggregate principal
amount of Indebtedness secured by any such extended, renewed, or replacement
Lien shall not be increased by such extension, renewal, or replacement; (iii)
the Indebtedness secured by such Lien could be incurred in compliance with the
applicable limitations of this Agreement at the time of such extension, renewal,
or replacement; and (iv) after giving effect thereto, no Event of Default shall
exist.

 

“Person” means any corporation, business entity, natural person, firm, joint
venture, partnership, trust, unincorporated organization, association,
government, or any department or agency of any government.

 

“Plan” means any “employee benefit plan” (within the meaning of Section 3 (3) of
ERISA) that the Borrower, any Subsidiary, or any ERISA Affiliate maintains,
contributes to, or is obligated to contribute to for the benefit of employees or
former employees of the Borrower, any Subsidiary, or any ERISA Affiliate.

 

“Prime-based Advance” means an Advance which bears interest at the Prime-based
Rate. “Prime-based Rate” means for any day, that rate of interest which is equal
to the Applicable Margin plus the Prime Rate.

 

“Prime Rate” means the per annum rate of interest publicly announced by Bank, at
its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by Bank
to any of its customers), which Prime Rate shall change simultaneously with any
change in such announced rate.

 

“Responsible Officer” means the Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer or Chief Accounting Officer of the Borrower.

 

“Restricted Subsidiary” means the Subsidiaries designated as “Restricted
Subsidiaries” in Schedule 1.1.B hereto, and any other Subsidiary that may be
designated as a Restricted Subsidiary by resolution of the board of directors of
the Borrower so long as (i) such Subsidiary conducts substantially all of its
business and owns substantially all of its property within the United States or
such other location as is consented to by the Bank, and (ii) at least eighty
percent (80%) of each class of the voting stock and one hundred percent (100%)
of the preferred stock of such Subsidiary is legally and beneficially owned by
the Borrower; provided, however, that any such designation of a Subsidiary as a
Restricted Subsidiary shall not be effective unless the provisions of Section
7.10 hereof shall have been complied with. Once a Subsidiary becomes a
Restricted Subsidiary, it may not thereafter become an Unrestricted Subsidiary.

 

10

--------------------------------------------------------------------------------

 

 

“Revolving Credit” means the revolving credit loan to be advanced to the
Borrower by Bank pursuant to Section 2.1 of this Agreement, in an aggregate
amount, not to exceed, at any one time outstanding, the Committed Amount.

 

“Revolving Credit Note” means the revolving credit note described in Section 2.1
hereof, made by Borrower payable to Bank, in the form annexed to this Agreement
as Exhibit “A”, as such note may be amended or supplemented from time to time,
and other note issued in substitution, replacement or renewal thereof from time
to time.

 

“S&P” means Standard & Poor's Corporation.

 

“Sale Leaseback Transaction” has the meaning specified in Section 7.3(b) hereof.

 

“SEC” means the Securities and Exchange Commission, or any successor
organization.

 

“Security Documents” has the meaning set forth in Section 3.1(b) hereof.

 

“Subsidiary” means, for any Person, any corporation, partnership, or other
entity of which more than fifty percent (50%) of the securities or other
ownership interests having ordinary voting power to elect the board of directors
or having direct power to perform functions similar to that of a board of
directors is at the time directly or indirectly owned or controlled by such
Person. Unless the context clearly indicates otherwise, the term, “Subsidiary”
refers to a subsidiary of the Borrower.

 

“Substantial Sale of Assets” means the sale of any assets of the Borrower or any
Restricted Subsidiary out of the ordinary course of business which, when
aggregated with the proceeds of all such asset sales by the Borrower and any
Restricted Subsidiary after the date hereof, exceeds 50% of the total
consolidated tangible assets of the Borrower and its Restricted Subsidiaries on
January 28, 2017, as determined in accordance with GAAP.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of June 1,
1992, between the Borrower and the Parent as presently in effect and any similar
agreement approved in writing by the Bank. The Borrower will not, nor will it
permit any Restricted Subsidiary to, amend or supplement any provision of a Tax
Sharing Agreement without the prior written consent of the Bank, which consent
will not be unreasonably withheld.

 

“Termination Date” means October 3, 2020, subject to the provisions of Section 9
hereof.

 

“Unrestricted Subsidiary” means a Subsidiary which is not a Restricted
Subsidiary.

 

“Voting Stock” means with respect to a corporation, the stock of such
corporation the holders of which are ordinarily, in the absence of
contingencies, entitled to elect members of the board of directors (or other
governing body) of such corporation, and with respect to any partnership, the
partnership interests in such partnership the owners of which are entitled to
manage the management of the affairs of the partnership or the designation of
another Person as the Person entitled to manage the affairs the partnership (it
being understood that, in the case of any partnership, “shares of Voting Stock”
shall refer to such partnership interests).

 

1.2     Other Definitional Provisions.

 

(a)      The terms “material” and “materially” shall have the meanings ascribed
to such terms under GAAP as such would be applied to the business of the
Borrower or others, except as the context shall clearly otherwise require; (b)
all of the terms defined in this Agreement shall have such defined meanings when
used in other documents issued under, or delivered pursuant to, this Agreement
unless the context shall otherwise require; (c) all terms defined in this
Agreement in the singular shall have comparable meanings when used in the
plural, and vice versa; (d) accounting terms to the extent not otherwise defined
shall have the respective meanings given them under, and shall be construed in
accordance with GAAP; (e) “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; (f) the masculine and neuter
genders are used herein and whenever used shall include the masculine, feminine,
and neuter as well; and (g) whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such parties unless the context shall expressly provide otherwise.

 

11

--------------------------------------------------------------------------------

 

 

SECTION 2. AMOUNT AND TERMS OF CREDIT.

 

2.1     The Revolving Credit.

 

(a)     Revolving Credit Commitment. Subject to the terms and conditions of this
Agreement, Bank agrees to make Advances of the Revolving Credit to Borrower from
time to time on any Business Day during the period from the effective date
hereof until (but excluding) the Termination Date in an aggregate amount not to
exceed at any one time outstanding Fifty Million Dollars ($50,000,000) (the
“Committed Amount”). All of such Advances hereunder shall be evidenced by the
Revolving Credit Note, under which advances, repayments and readvances may be
made, subject to the terms and conditions of this Agreement.

 

(b)     Accrual of Interest and Maturity. The Revolving Credit Note, and all
principal and interest outstanding thereunder, shall mature and become due and
payable in full on the Termination Date, and each Advance evidenced by the
Revolving Credit Note from time to time outstanding hereunder shall, from and
after the date of such Advance, bear interest at its Applicable Interest Rate.
The amount and date of each Revolving Credit Advance, its Applicable Interest
Rate, its Interest Period (if any), and the amount and date of any repayment
shall be noted on Bank's records, which records will be conclusive evidence
thereof, absent manifest error; provided, however, that any failure by the Bank
to record any such information shall not relieve Borrower of its obligation to
repay the outstanding principal amount of such Advance, all interest accrued
thereon and any amount payable with respect thereto in accordance with the terms
of this Agreement and the other Loan Documents.

 

(c)     Requests for Advances and Requests for Refundings and Conversions of
Advances. Borrower may request an Advance, and may request to refund any Advance
in the same type of Advance or convert any Advance to any other type of Advance
only after delivery to Bank of a Request for Advance executed by an authorized
officer of Borrower, subject to the following and to the remaining provisions
hereof:

 

(i)     each such Request for Advance shall set forth the information required
on the Request for Advance form annexed hereto as Exhibit “B”, including without
limitation:

 

  (A)

the proposed date of the Advance, which must be a Business Day;

       

(B)

whether the Advance is a refunding or conversion of an outstanding Advance; and

 

 

(C)

whether such Advance is to be a Prime-based Advance or a LIBOR-based Advance,
and, except in the case of a Prime-based Advance, the first Interest Period
applicable thereto;

 

12

--------------------------------------------------------------------------------

 

 

(ii)     each such Request for Advance shall be delivered to Bank by 11:00 a.m.
(Fort Lauderdale time) two (2) Business Days prior to the proposed date of
Advance, except in the case of a Prime-based Advance, for which the Request for
Advance must be delivered by 10 a.m. (Fort Lauderdale time) on such proposed
date;

 

(iii)     the principal amount of such requested Advance plus the principal
amount of all other Advances then outstanding hereunder, plus the Letter of
Credit Reserve, shall not exceed the Committed Amount;

 

(iv)     the principal amount of such Advance, plus the amount of any other
outstanding indebtedness under this Agreement to be then combined therewith
having the same Applicable Interest Rate and Interest Period, if any, shall be
at least Two Hundred Fifty Thousand Dollars ($250,000) or a larger integral
multiple of Fifty Thousand Dollars ($50,000) and at any one time there shall not
be in effect more than ten (10) Interest Periods;

 

(v)     each Request for Advance, once delivered to Bank, shall not be revocable
by Borrower, and shall constitute and include a certification by the Borrower as
of the date thereof that:

 

 

(A)

both before and after the Revolving Credit Advance, the obligations of Borrower
and Restricted Subsidiaries set forth in this Agreement are valid, binding and
enforceable obligations of such parties;

 

 

(B)

to the best knowledge of Borrower all conditions to Advances of the Revolving
Credit have been satisfied; and

 

 

(C)

both before and after the Advance, there is no Default or Event of Default in
existence.

 

(d)     Prime-based Advance in Absence of Election or Upon Default. If, as to
any outstanding LIBOR-based Advance, Bank has not received payment on the last
day of the interest Period applicable thereto, or does not receive a timely
Request for Advance meeting the requirements of this Section 2.1 with respect to
the refunding or conversion of such Advance, or, subject to Section 2.4(d)
hereof, if on such day a Default or Event of Default shall have occurred and be
continuing, the principal amount thereof which is not then prepaid shall be
converted automatically to a Prime-based Advance and Bank shall thereafter
promptly notify Borrower of said action.

 

(e)     [Intentionally deleted.]

 

(f)     Subject to the terms and conditions of this Agreement, Bank agrees to
issue, or commit to issue, from time to time, standby letters of credit for the
account of Borrower (herein individually called a “Letter of Credit” and
collectively “Letters of Credit”) in aggregate undrawn amounts not to exceed
three Million Dollars ($3,000,000) at any one time outstanding; provided,
however, that the sum of the aggregate amount of Advances outstanding under the
Revolving Credit Note plus the Letter of Credit Reserve shall not exceed the
Committed Amount at any time; and provided further that no Letter of Credit
shall, by its terms, have an expiration date which is more than twelve (12)
months after issuance or which extends beyond the Termination Date. In addition
to the terms and conditions of this Agreement, the issuance of any Letters of
Credit also shall be subject to the terms and conditions of any letter of credit
applications and agreements (“Letter of Credit Documents”) executed and
delivered by Borrower to Bank with respect thereto. Borrower shall pay to Bank
in advance upon issuance of any Letter of Credit a fee equal to the Applicable
Letter of Credit Percentage per annum of the amount of such Letter of Credit.

 

13

--------------------------------------------------------------------------------

 

 

2.2     [Intentionally deleted.]

 

2.3     Use of Proceeds of Revolving Credit. The proceeds of all Advances shall
be used for working capital needs, capital expenditures, Permitted Acquisitions,
and other lawful corporate purpose of Borrower, subject to the terms and
conditions of this Agreement.

 

2.4     Interest Rate.

 

(a)     Prime-based Interest Payments. Interest on the unpaid balance of all
Prime-based Advances from time to time outstanding shall accrue from the date of
such Advances to the Termination Date (and until paid), at a per annum interest
rate equal to the Prime-based Rate, and shall be payable in immediately
available funds on the first day of each calendar quarter, commencing with the
first such date after the initial Advance hereunder. Interest accruing at the
Prime-based Rate shall be computed on the basis of a 360 day year and assessed
for the actual number of days elapsed, and in such computation effect shall be
given to any change in the interest rate resulting from a change in the
Prime-based Rate on the date of such change in the Prime-based Rate.

 

(b)     LIBOR-based Interest Payments. Interest on each LIBOR-based Advance
shall accrue at its LIBOR-based Rate and shall be payable in immediately
available funds on the last day of the Interest Period applicable thereto.
Interest accruing at the LIBOR-based Rate shall be computed on the basis of a
360 day year and assessed for the actual number of days elapsed from the first
day of the Interest Period applicable thereto to, but not including, the last
day thereof.

 

(c)     Interest Payments on Conversions. Notwithstanding anything to the
contrary in Section 2.4(a) or (b), all accrued and unpaid interest on any
Advance refunded or converted pursuant to Section 2.1(c) hereof shall be due and
payable in full on the date such Advance is refunded or converted.

 

(d)     Interest on Default. Notwithstanding anything to the contrary set forth
in Section 2.4(a), (b) or (c), in the event and so long as any Event of Default
shall exist under this Agreement, interest shall be payable daily on the
principal amount of all Advances from time to time outstanding (and on all other
monetary obligations of Borrower hereunder and under the other Loan Documents)
at a per annum rate equal to the Applicable Interest Rate in respect of each
such Advance, plus, in the case of LIBOR-based Advances, three percent (3%) per
annum for the remainder of the then existing Interest Period (but only so long
as any Event of Default shall continue to exist), if any, and at all other such
times and for all Prime-based Advances, at a per annum rate equal to the
Prime-based Rate, plus three percent (3%).

 

2.5     Prepayment. Borrower may prepay all or part of the outstanding balance
of any Prime-based Advance(s) (subject to not less than one (1) Business Days’
notice to Bank) at any time, provided that the amount of any partial prepayment
shall be at least Two Hundred Fifty Thousand Dollars ($250,000) and the
aggregate balance of Prime-based Advance(s) remaining outstanding under the
Revolving Credit Note shall be at least Two Hundred Fifty Thousand Dollars
($250,000). Borrower may prepay all or part of any LIBOR-based Advance (subject
to not less than three (3) Business Days' notice to Bank) only on the last day
of the Interest Period applicable thereto, provided that the amount of any such
partial prepayment shall be at least Two Hundred Fifty Thousand Dollars
($250,000), and the unpaid portion of such Advance which is refunded or
converted under Section 2.1(c) shall be at least Two Hundred Fifty Thousand
Dollars ($250,000). Any prepayment made in accordance with this Section 2.5
shall be without premium, penalty or prejudice to the right to reborrow under
the terms of this Agreement. Any other prepayment of all or any portion of the
Revolving Credit, whether by acceleration, mandatory or required prepayment or
otherwise, shall be subject to Section 10 hereof, but otherwise without premium,
penalty or prejudice.

 

14

--------------------------------------------------------------------------------

 

 

2.6     Facility Fee. As consideration for making the Revolving Credit
available, the Borrower shall pay to the Bank a non-refundable quarterly
facility fee in an amount equal to the Applicable Facility Fee Percentage per
annum of the Committed Amount (whether or not utilized or drawn). Such fee shall
be payable quarterly in arrears beginning on December 31, 2017 and continuing on
the last day of each calendar quarter thereafter, and on the Termination Date.

 

SECTION 3. SECURITY AND GUARANTY.

 

The obligations and liabilities of the Borrower hereunder and under the Loan
Documents shall be secured and guaranteed as provided in this Section 3, subject
to the provisions set forth below.

 

 

3.1

Security Interest.

 

(a)     The Revolving Credit Note shall be unsecured except as provided for in
Section 3.1(b) below.

 

(b)     (i) Subject to the terms of the Intercreditor Agreement, in the event
that any real or personal property of the Borrower becomes subject to a Lien (in
violation of this Agreement) which is not a Permitted Lien and which Lien is not
removed within thirty days of Borrower's receipt of notice of any Lien (and
without regard to any additional cure period) or (ii) upon the occurrence of any
Event of Default which has not otherwise been cured or waived at any time, the
Bank shall have the right after written notice to Comerica Bank (with a copy to
Borrower) to become secured by a first perfected (as set forth below) security
interest in and mortgage of all the real and personal property of the Borrower
now owned or hereafter acquired or arising, and all proceeds thereof. The
Borrower shall execute and deliver to the Bank such mortgages and security
agreements as the Bank shall require and as are customary for a transaction of
that type, covering said real and personal property in form and substance
satisfactory to the Bank (the “Security Documents”), securing the foregoing
obligations to the full extent permitted under applicable law. The Security
Documents shall be sufficient, when notice thereof is properly filed or recorded
in the appropriate jurisdictions, to grant to the Bank a first perfected
security interest in and lien on the Borrower's property, subject to no prior
Liens or encumbrances except as expressly permitted herein, except the equal and
ratable lien, if any, to be granted pursuant to the Comerica Loan Agreement, or
except as the Bank permits in writing. The Borrower agrees to execute or
otherwise provide to the Bank any and all financing statements, modifications,
and other agreements or consents required by the Bank now or in the future to
perfect Bank's interest in the collateral and otherwise in connection therewith.
The grant of a lien and security interest pursuant to this Section shall not
cure any violation of this Agreement; any such violation shall constitute an
Event of Default hereunder taking into account the expiration of any applicable
cure period.

 

3.2     Guaranty. Payment of the Revolving Credit Note, any other obligations
under this Agreement or the other Loan Documents, presently existing or
hereafter arising, shall be guaranteed by each of the Restricted Subsidiaries as
set forth in the Continuing and Unconditional Guaranty dated as of the date
hereof executed by each Restricted Subsidiary (the “Guaranty”). In the event of
the designation of any additional Restricted Subsidiaries, a joinder agreement
in the form attached hereto as Exhibit “C” shall be executed and delivered to
the Bank by each such additional Restricted Subsidiary (also, a “Guaranty”),
together with such supporting attorney's opinion, if requested by Lender,
evidence of corporate authorization, and other instruments and documents as the
Bank may reasonably request.

 

15

--------------------------------------------------------------------------------

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES.

 

To induce the Bank to enter into this Agreement and to establish the Revolving
Credit and make the Advances and issue the Letters of Credit, the Borrower
represents and warrants to the Bank as follows:

 

4.1     Corporate Existence; Power; Compliance with Law; Restricted
Subsidiaries; Name History. Each of the Borrower and the Restricted Subsidiaries
is an entity duly incorporated or organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation or
organization. Each of the Borrower and the Restricted Subsidiaries has all
requisite power and authority (corporate and otherwise) to own and operate its
properties and to carry on its business as now being conducted, is duly
qualified as a foreign entity to do business and is good standing in every
jurisdiction in which the failure to so qualify is reasonably likely to
materially adversely affect the business, earnings, prospects, properties, or
condition (financial or otherwise) of the Borrower and its Restricted
Subsidiaries, taken as a whole. Each of the Borrower and the Restricted
Subsidiaries has all licenses and permits necessary to carry on and conduct its
business in all states and localities wherein it now operates and is in
compliance with all other requirements of law, rule, or regulation applicable to
it and to its business, if the failure to possess such licenses and permits or
to so comply, either individually or in the aggregate, is reasonably likely to
materially adversely affect the business, earnings, properties, or condition
(financial or otherwise) of the Borrower and the Restricted Subsidiaries, taken
as a whole.

 

The Borrower is a Subsidiary of the Parent. All of the Subsidiaries of the
Borrower are listed on Schedule 1.1.B hereto. None of the Borrower or the
Restricted Subsidiaries have merged, changed its name, or done business under a
fictitious name during the past five years, except as set forth in Schedule
1.1.B hereto.

 

 

4.2

Capital Stock; Parent; Subsidiaries.

 

(a)     The authorized capital stock of the Borrower consists of 1,000 shares of
common stock, par value $0.01 per share, which is voting stock and is vested
with all the voting rights in the Borrower, of which 100 shares are issued and
outstanding, and 1,000 shares of preferred stock, par value $0.01 per share, of
which no shares are issued or outstanding. All such outstanding shares have been
duly authorized, validly issued and are fully paid, nonassessable and free of
preemptive rights. No shares of common stock are held in the treasury of the
Borrower. There are no subscriptions, options, warrants, or calls relating to
the issuance by the Borrower of any shares of common stock, including any right
of conversion or exchange under any outstanding security or other instrument.
There are no voting trusts or other agreements or understandings with respect to
the voting of the common stock of the Borrower. The Borrower is not subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its common stock or any security convertible into or
exchangeable for any of its common stock. All of the outstanding shares of
common stock of the Borrower are owned beneficially and of record by the Parent.

 

16

--------------------------------------------------------------------------------

 

 

(b)     The authorized capital stock of the Parent consists of 75,000,000 shares
of common stock, par value $0.01 per share, which is voting stock and, is vested
with all the voting rights in the Parent, of which 50,616,134 shares are issued
and 46,585,150 shares are outstanding, and 1,000,000 shares of preferred stock,
par value $1.00 per share, none of which are outstanding.

 

(c)     The only Subsidiaries of the Borrower are as listed in Schedule 1.1.B
hereto. Schedule 1.1.B correctly sets forth as to each Subsidiary its name, the
jurisdiction of its incorporation if a corporation, or the jurisdiction of its
formation if a partnership, whether such Subsidiary is a Restricted Subsidiary,
the jurisdiction of its principal place of business, the address of its
principal place of business, chief executive office, and the office where all
books and records are kept, if different, the name of its parent company, the
number of authorized shares, and the number of outstanding shares of each class
of capital stock of such Subsidiary, and the number of such outstanding shares
owned by the Borrower or other parent company. All of the outstanding shares of
capital stock of each class of each Subsidiary have been validly issued and are
fully paid and nonassessable. The Borrower owns beneficially and of record all
of the outstanding shares of capital stock of each Subsidiary indicated as being
owned by it on Schedule 1.1.B hereto, free and clear of any Liens.

 

4.3     Corporate Power and Authorization to Execute Loan Documents; No
Conflict; No Consent. Each of the Parent, Borrower and the Restricted
Subsidiaries has the corporate or limited liability company power and authority
and the legal right to execute and deliver the Loan Documents to be executed by
it and to perform its obligations thereunder, and has taken all corporate action
necessary to authorize the execution, delivery, and performance of such Loan
Documents and to authorize the transactions contemplated thereby. The execution,
delivery, and performance by the Parent, the Borrower or the Restricted
Subsidiaries of the Loan Documents to be executed by it will not contravene,
conflict with, result in the breach of, or constitute a violation of or default
under, or result in the creation of any lien, charge, or encumbrance upon any
property or assets of such Person, pursuant to the constituent documents or
other governing instruments of such Person, or any applicable law, rule,
regulation, judgment, order, writ, injunction, or decree or any indenture or
other agreement or instrument to which the Borrower, the Parent or a Restricted
Subsidiary is a party, or by which such Person or its property may be bound or
affected which has a material adverse effect on the business earnings,
prospects, properties, or conditions (financial or otherwise) of the Borrower
and the Restricted Subsidiaries taken as a whole. No consent, license, or
authorization of, or filing with, or notice to, any Person or entity (including,
without limitation, any governmental authority), is necessary or required in
connection with the execution, delivery, performance, validity, or
enforceability of the Loan Documents and the transactions as contemplated
thereunder, except for consents, licenses, authorizations, filings, and notices
obtained or performed by the Borrower or any Restricted Subsidiary and of which
the Bank has been provided written notice, or referred to or disclosed in the
Loan Documents. Any such consents, licenses, authorizations, filings, or notices
remain in full force and effect.

 

4.4     Enforceable Obligations. The Loan Documents constitute legal, valid, and
binding agreements enforceable against the respective parties thereto and any
property described therein in accordance with their respective terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other laws relating to or affecting
the rights of creditors generally and (ii) general principles of equity,
regardless of whether enforcement is considered in proceedings at law or in
equity.

 

17

--------------------------------------------------------------------------------

 

 

 

4.5

Financial Condition.

 

(a)     The consolidated financial statements of the Borrower as of April 29,
2017 and the consolidated financial statements of the Parent as of April 29,
2017, copies of which have been furnished to the Bank, fairly present the
financial condition of the Borrower and its Subsidiaries and the Parent,
respectively, as at the date of the financial statements, and fairly present the
results of the operations of the Borrower and its Subsidiaries and the Parent
for the period covered thereby.

 

(b)     Neither the Borrower, nor any of the Restricted Subsidiaries, has any
direct or contingent liabilities, liabilities for taxes, long-term leases, or
unusual forward or long-term commitments as of the date of this Agreement which,
either individually or in the aggregate, are or are reasonably likely to be
material to the Borrower and the Restricted Subsidiaries, which are not
disclosed by provided for, or reserved against in the foregoing financial
statements or referred to in notes thereto, other than liabilities incurred
since April 29, 2017 in the ordinary course of business which in the aggregate
have no material adverse effect on the Borrower and the Restricted Subsidiaries,
taken as a whole, or on the conduct of the business of the Borrower and the
Restricted Subsidiaries, taken as a whole. The Borrower does not know of any
basis for any material unrealized or anticipated losses of the Borrower. The
financial statements furnished to the Bank have been prepared in accordance with
GAAP maintained throughout the period involved. There has been no material
adverse change in the business, earnings, prospects, properties, or condition,
financial or otherwise, of the Borrower and the Restricted Subsidiaries, taken
as a whole, since the date of such financial statements.

 

4.6     No Litigation. Except as set forth in Schedule 4.6 hereto, there is no
suit or proceeding at law or in equity or other proceeding or investigation
(including proceedings by or before any court, arbitrator, governmental or
administrative commission, board or bureau, or other administrative agency)
pending, or to the best knowledge of the Borrower threatened, by or, against or
involving the Parent, the Borrower, or any Subsidiary, or against any of their
respective properties, existence, or revenues which, individually or in the
aggregate, (a) if adversely determined, is reasonably likely to have a material
adverse effect on the properties, assets, or business, or on the condition,
financial or otherwise, of the Borrower and the Restricted Subsidiaries, taken
as a whole, (b) materially impair the right or ability of the Borrower and the
Restricted Subsidiaries, taken as a whole, to carry on their operations
substantially as now conducted or as anticipated to be conducted in the future,
(c) which would substantially impair the ability of the Borrower to perform its
obligations under the Loan Documents, or, regardless of outcome, which questions
the validity of the transactions contemplated by the Loan Documents, or (d)
regardless of outcome, which would be required to be disclosed in notes to any
balance sheet as of the date hereof of the Borrower prepared in reasonable
detail in accordance with GAAP.

 

 

4.7

Investment Company Act; Regulation.

 

(a)     Neither the Borrower nor any of its Subsidiaries is an “investment
company” or an “affiliated person” of an “investment company,” or a company
“controlled” by an “investment company,” and neither the Borrower nor any of its
Subsidiaries is an “investment advisor” or an affiliated person” of an
“investment advisor,” and as each of the quoted terms is defined or used in the
Investment Company Act of 1940, as amended.

 

(b)     Neither the Borrower nor any of its Subsidiaries is subject to
regulation under any state or local public utilities code or any federal, state,
or local statute or regulation limiting its ability to incur Indebtedness for
Money Borrowed or to pledge assets of the type contemplated hereunder.

 

18

--------------------------------------------------------------------------------

 

 

4.8     Disclosure and No Untrue Statements. No representation or warranty made
by the Borrower in the Loan Documents or which will be made by the Borrower from
time to time in connection with the Loan Documents (a) contains or will contain
any misrepresentation or untrue statement of any material fact, or (b) omits or
will omit to state any material fact necessary to make the statements therein
not misleading. There is no fact (excluding information relating to world or
national economic, social, or political conditions generally) known to any
Responsible Officer of Borrower which materially adversely affects, or which
would in the future materially adversely affect, the business, assets,
properties, or condition, financial or otherwise, of the Borrower and the
Restricted Subsidiaries, taken as a whole, or materially affects, or which might
in the future materially adversely affect, the ability of the Borrower and the
Restricted Subsidiaries to perform their obligations under the Loan Documents,
or except as set forth or referred to in the Loan Documents or otherwise
disclosed in writing to the Bank.

 

 

4.9

Title to Assets; Leases in Good Standing.

 

(a)     Each of the Borrower and the Restricted Subsidiaries has good and valid
title (or, with respect to interests as lessee or otherwise, its equivalent
under applicable law) to properties and assets purported to be owned (or leased)
by it that are material to the conduct of the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, and including properties and assets
reflected in the financial statements and notes thereto described in Section 4.5
hereof, except for such assets as have been disposed of in the ordinary course
of business. All such properties and assets are subject to no Liens, other than
Permitted Liens. Schedule 1.1.A accurately lists (i) each financing statement,
deed, agreement, or other instrument in effect on the date hereof which has been
filed, recorded, or registered pursuant to any United States federal, state, or
local law or regulation that names the Borrower or any of the Restricted
Subsidiaries as debtor or lessee or as the grantor or the transferor of the
interest created thereby, and (ii) as to each such financing statement, deed,
agreement, or other instrument, the names of the debtor, lessee, grantor, or
transferor and the secured party, lessor, grantee, or transferee and the name of
the jurisdiction in which such financing statement, deed, agreement or other
instrument has been filed, recorded, or registered. Except as contemplated
hereby, and pursuant to the Comerica Loan Agreement, neither the Borrower nor
any of the Restricted Subsidiaries has signed any agreement or instrument in
effect on the date hereof authorizing any secured party thereunder to file any
such financing statement, deed, agreement, or other instrument (other than any
such agreement or instrument relating to the Liens permitted under paragraph (d)
or (f) of the definition of Permitted Liens).

 

(b)     Each of the Borrower and its Restricted Subsidiaries has the right to,
and does, enjoy peaceful and undisturbed possession under all leases under which
it is leasing property that are material to the conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole. All such leases are
valid, subsisting and in full force and effect, subject only to Permitted Liens,
and neither the Borrower nor any of its Restricted subsidiaries in default in
the performance, observance, or fulfillment of any obligation under any
provision of any such lease, which default is reasonably likely to result in a
termination of such lease or have a material adverse effect on the Borrower and
its Restricted Subsidiaries, taken as a whole. No Responsible Officer has
received any written notice that any other party to any such lease is in default
under any such lease.

 

4.10   Investments. As of the date hereof, the Borrower and the Restricted
Subsidiaries do not own any investments other than Permitted Investments of the
types described in clauses (a)-(e) of the definition of such term in Section 1.1
hereof and other than the Investments listed in Schedule 1.1.C hereto, which
Item correctly sets forth the amounts (determined as provided in the definition
of “Investments” in Section 1.1) of the Investments listed thereon.

 

19

--------------------------------------------------------------------------------

 

 

4.11     Payment of Taxes. Each of the Borrower, and the Subsidiaries has filed
or caused to be filed all, federal, state, and local tax returns which are
required to be filed by it and has paid or caused to be paid all taxes as shown
on said returns or on any assessment received by it, to the extent that such
taxes have become due, other than taxes being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been established in accordance with GAAP. No controversy in respect of
additional taxes of the Parent, the Borrower or any Subsidiary is pending, or,
to the knowledge of the Borrower, threatened, except as shown on the Borrower's
financial statements described in Section 4.5 hereof or in notes thereto, and
other than amounts in respect of business carried on by the Borrower, and the
Subsidiaries in the ordinary course since the date of such financial statements,
and other than amounts which, either individually or in the aggregate, do not
materially and adversely affect, and are not likely to materially and adversely
affect, the business, earnings, prospects, properties, or condition (financial
or otherwise) of the Borrower and the Restricted Subsidiaries, taken as a whole.

 

4.12     Agreement or Contract Restrictions; No Default. Neither the Borrower
nor any of the Subsidiaries is a party to, or is bound by, any agreement,
contract, or instrument or subject to any charter or other corporate restriction
which materially and adversely affects the business, properties, assets,
operations, or condition, financial or otherwise, of the Borrower and the
Restricted Subsidiaries, taken as a whole. The ability of the Borrower or any of
its Restricted Subsidiaries to declare, make, or pay dividends in respect of any
shares of its common stock is not expressly limited by the provisions of any
agreement or instrument other than the Comerica Loan Agreement. Each of the
Borrower and the Restricted Subsidiaries is in full compliance with and is not
in default in the performance, observance, or fulfillment of any obligations,
covenants, or conditions contained in any agreement or instrument to which it is
a party, other than any defaults which individually or in the aggregate are not
reasonably likely to materially adversely affect the business, earnings,
prospects, properties, or condition (financial or otherwise) of the Borrower and
the Restricted Subsidiaries, taken as a whole.

 

4.13     Patents, Trademarks, Licenses, Etc. Each of the Borrower and the
Restricted Subsidiaries owns, possesses, or has the right to use, and holds free
from burdensome restrictions or known conflicts with the rights of others, all
patents, patent rights, licenses, trademarks, trademark rights, trade names,
trade name rights, and copyrights, and all rights with respect to the foregoing,
necessary to conduct their respective businesses as now being conducted, and is
in full compliance with the terms and conditions, if any, of all such patents,
patent rights, licenses, trademarks, trademark rights, trade names, trade name
rights, or copyrights and the terms and conditions of any agreements relating
thereto, except for such conflicts or noncompliance which, either individually
or in the aggregate, do not materially and adversely affect the business,
earnings, prospects, properties, or condition (financial or otherwise) of the
Borrower and the Restricted Subsidiaries, taken as a whole. Further, each of the
Restricted Subsidiaries and the Borrower agree that they shall not transfer any
and all patents, patent rights, licenses, trademarks, trademark rights, trade
name, trade name rights and copyrights and all rights to the foregoing presently
held by Borrower or any Restricted Subsidiary to any Person or entity including
the Parent, however, transfers between (a) Borrower and the Restricted
Subsidiaries; (b) Restricted Subsidiaries; and (c) Restricted Subsidiaries and
Borrower shall be permitted.

 

4.14     [RESERVED]

 

 

4.15

Compliance with ERISA; Multiemployer Plans.

 

(a)     Neither the execution and delivery of this Agreement or the other Loan
Documents, the incurrence of the indebtedness hereunder by the Borrower, the
application by the Borrower of the proceeds thereof, nor the consummation of any
of the other transactions contemplated by this Agreement, constitutes or will
constitute a “prohibited transaction” (within the meaning of Section 4975 of the
Code or Section 406 of ERISA).

 

20

--------------------------------------------------------------------------------

 

 

(b)     Each Plan (other than a Multiemployer Plan) is in compliance in all
material respects with applicable provisions of ERISA and the Code. Each of the
Borrower and the Subsidiaries has made all contributions to the Plans required
to be made by them.

 

(c)     Except for liabilities to make contributions and to pay PGGC premiums
and administrative costs, neither the Borrower, the Subsidiaries, nor any ERISA
Affiliate has incurred any material liability to or on, account of any Pension
Plan under applicable provisions of ERISA or the Code, and no condition exists
which presents a material risk to the Borrower, any of its Subsidiaries, or any
ERISA Affiliate of incurring any such liability. No domestic Pension Plan (other
than a Multiemployer Plan) has failed to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code), whether or not waived. Neither
the Parent, the Borrower, any of its Subsidiaries, any ERISA Affiliate, the
PBGC, nor any other Person has instituted any proceedings or taken any other
action to terminate any Pension Plan (other than a Multiemployer Plan), nor (in
the case of the Parent, the Borrower, or any Subsidiary) has any present
intention of terminating any Pension Plan.

 

(d)     Except with respect to any Multiemployer Plan, the present value of the
all accumulated benefit obligations under each Pension Plan (based on the
assumptions used in the funding of such Pension Plan, which assumptions are
reasonable, and determined as of the last day of the most recent plan year of
such Pension Plan for which an annual report has been filed with the IRS, did
not exceed the current fair market value of the assets of such Pension Plan as
of such last day.

 

(e)     None of the Plans is a Multiemployer Plan, except as set forth in the
Parent's financial statements, Note 9, Pension Plans, as reported in the
Parent's Annual Report on Form 10-K for the fiscal year ended May 3, 2014 (and
similar Notes for subsequent fiscal years).

 

 

4.16

Compliance with Environmental Laws.

 

(a)     Each of the Borrower and the Restricted Subsidiaries is, and will
continue to be, in full compliance with all applicable federal, state, and local
environmental laws, regulations, and ordinances governing its business,
products, properties, or assets with respect to all discharges into the ground
and surface water, emissions into the ambient air and generation, accumulation,
storage, treatment, transportation, labeling, or disposal of waste materials or
process by-products, the violation of which is reasonably likely to materially
and adversely affect the business, earnings, prospects, properties, or condition
(financial or otherwise) of the Borrower and the Restricted Subsidiaries, taken
as a whole, and neither the Borrower nor any of its Restricted Subsidiaries is
liable for any penalties, fines, or forfeitures for failure to comply with any
such laws, regulations, and ordinances other than penalties, fines or
forfeitures which are not reasonably likely to materially and adversely affect
the business, earnings, prospects, properties, or condition (financial or
otherwise) of the Borrower and Restricted Subsidiaries, taken as a whole. All
licenses, permits or registrations required for the business of the Borrower and
its Restricted Subsidiaries, as presently conducted and proposed to be
conducted, under any federal, state, or local environmental laws, regulations or
ordinances have been obtained or made, other than any such licenses, permits, or
registrations the failure to obtain or make which, either individually or in the
aggregate, do not materially and adversely affect, and are not reasonably likely
to materially and adversely affect, the business, earnings, prospects,
properties, or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries, taken as a whole, and the Borrower and its Restricted
Subsidiaries each is in compliance with all such licenses, permits, and
registrations other than any such licenses, permits, or registrations the
failure to obtain, make or comply with which, either individually or in the
aggregate, do not materially and adversely affect, and are not reasonably likely
to materially and adversely affect, the business, earnings, prospects,
properties or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries, taken as a whole.

 

21

--------------------------------------------------------------------------------

 

 

(b)     No release, emission, or discharge into the environment of hazardous
substances, as defined under the Comprehensive Environmental Responses,
compensation, and Liability Act, as amended, or hazardous waste, as defined
under the Resource Conservation and Recovery Act, or air pollutants as defined
under the Clean Air Act, or pollutants, as defined under the Clean Water Act,
has occurred or is presently occurring on or from any property owned or leased
by the Borrower or its Subsidiaries in excess of federal, state or local
permitted release or reportable quantities, or other concentrations,, standards,
or limitations under the foregoing laws, or any state or local law governing the
protection of health and the environment, or under any other federal state, or
local laws or regulations (then or now applicable, as the case may be) other
than any such releases, emissions, or discharges which, either individually or
in the aggregate, do not materially and adversely affect, and are not reasonably
likely to materially and adversely affect, the business, earnings, prospects,
properties, or condition (financial or otherwise) of the Borrower and the
Restricted Subsidiaries, taken as a whole.

 

(c)     Neither the Borrower nor any of its Restricted Subsidiaries has ever (i)
owned, occupied, or operated a site or structure on or in which any hazardous
substance was or is stored, transported, or disposed of, or (ii) transported or
arranged for the transportation of any hazardous substance except, in each case,
in full compliance with all applicable federal, state, and local environmental
laws, regulations, and ordinances governing its business, products, properties,
or assets or the storage, transportation, or disposal of hazardous substances,
which ownership, occupation, operation, transportation or arranging is
reasonably likely to (i) subject the Parent, the Borrower and the Restricted
Subsidiaries to any liabilities, expenses, fines or penalties which,
individually or in the aggregate, are material to the Parent, the Borrower and
its Restricted Subsidiaries, taken as a whole, or (ii) inhibit or result in the
prohibition by the use by the Borrower or any Restricted Subsidiary of any
property necessary in the conduct of the business of the Parent, the Borrower or
such Subsidiary, the effect of which, individually or in the aggregate, is
reasonably likely to materially adversely affect the business, earnings,
prospects, properties, or condition (financial or otherwise) of the Parent, the
Borrower and the Restricted Subsidiaries, taken as a whole. Neither the Parent,
the Borrower nor any of its Restricted Subsidiaries has ever caused or been held
legally responsible for any release or threatened release of any hazardous
substance, or received notification from any federal, state, or other
governmental authority of any such release or threatened release, of any
hazardous substance from any site or structure owned, occupied, or operated by
the Borrower or any of its Restricted Subsidiaries, individually or in the
aggregate, reasonably likely to lead to liabilities, expenses, fines, and
penalties in an amount material to the Borrower and the Restricted Subsidiaries,
taken as a whole.

 

4.17     Labor Relations. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice which is reasonably likely to materially
adversely affect the business, earnings, prospects, properties, or condition
(financial or otherwise) of the Borrower and the Restricted Subsidiaries, taken
as a whole. There is (a) no unfair labor practice complaint pending or, to the
best knowledge of the Borrower, threatened against the Borrower or any of its
Restricted Subsidiaries before the National Labor Relations Board or any court
or labor board, and no grievance or arbitration proceedings arising out of or
under collective bargaining agreements is so pending or, to the best knowledge
of the Borrower, threatened; (b) no strike, lock-out, labor dispute, slowdown,
or work stoppage pending or, to the best knowledge of the Borrower, threatened
against the Borrower or any of its Restricted Subsidiaries; and (c) no union
representation or certification question existing or pending with respect to the
employees of the Borrower or any of its Subsidiaries and, to the best knowledge
of the Borrower, no union organization activity taking place, which unfair labor
practice complaint, grievance, or arbitration proceedings, strike, lock-out,
labor dispute, slowdown, or work stoppage or union representation or
certification question, individually or in the aggregate, is reasonably likely
to have a material adverse effect on the business, earnings, prospects,
properties, or condition (financial or otherwise) of the Borrower and the
Restricted Subsidiaries, taken as a whole.

 

22

--------------------------------------------------------------------------------

 

 

SECTION 5. CONDITIONS OF LENDING.

 

The obligations of Bank to make any Advance or to issue or renew any Letters of
Credit hereunder are subject to the condition that:

 

5.1     Continuing Accuracy of Representations and Warranties. At the time of
each Advance or Letter of Credit, the representations and warranties set forth
in Section 4 hereof, as supplemented by written disclosures by the Borrower to
the Bank of changes affecting such representations and warranties (but which
changes do not breach any term of this Agreement except as may have been waived
or for which consent has been given by the Bank) or as supplemented by
subsequent financial statements provided to the Bank, shall be true and correct
on and as of the date of the borrowing with the same effect as though the
representations and warranties had been made on and as of the date of the
borrowing or issuance, except to the extent that such representations and
warranties may expressly relate to an earlier date, in which case the shall
continue to be true as of such date.

 

5.2     No Default. At the time of each borrowing or issuance or renewal of a
Letter of Credit hereunder, the Borrower shall be in compliance with all terms
and conditions set forth herein, and no Default or Event of Default shall have
occurred and be continuing at the time of such borrowing, unless such Default or
Event of Default shall have been waived by the Bank in writing.

 

5.3     Opinion of the Borrower's Counsel. On or prior to the date of this
Agreement, the Bank shall have received the favorable opinion of counsel for the
Borrower, in form and substance satisfactory to the Bank.

 

5.4     Insurance. On or prior to the date of this Agreement, the Bank shall
have received, certificates of insurance, in form and detail acceptable to the
Bank, describing the types and amounts of insurance (property and liability)
maintained by the Borrower and its Restricted Subsidiaries.

 

5.5     Loan Documents. On or prior to the date of this Agreement, the Bank
shall have received, duly executed, this Agreement and the other Loan Documents
(with the exception of any Security Documents), all in form and substance
satisfactory to the Bank and counsel for the Bank.

 

5.6     Supporting Documents. On or prior to the date of this Agreement, the
Bank shall have received all other documents and instruments required hereunder
or otherwise reasonably required by the Bank to be executed and delivered or
otherwise provided to the Bank in form and substance satisfactory to the Bank
and counsel for the Bank.

 

SECTION 6. AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that until the Termination Date and thereafter
until final payment in full of all obligations and liabilities hereunder, and
under the Revolving Credit Note and the performance by the Borrower of all other
obligations under this Agreement and the other Loan Documents, unless Bank shall
otherwise consent in writing, the Borrower will fully comply and will cause each
Restricted Subsidiary to comply with the following provisions:

 

23

--------------------------------------------------------------------------------

 

 

6.1     Financial Reports and Other Information. The Borrower will deliver or
cause to be delivered to the Bank the following:

 

(a)     As soon as practicable and in any event within forty-five (45) days
after the end of each fiscal quarter of the Borrower other than the last quarter
of each fiscal year, a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as at the last day of such quarter and the related
consolidated statement of income for such quarter and cumulative fiscal
year-to-date for the Borrower and the Restricted Subsidiaries, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all in reasonable detail and satisfactory in scope to the
Bank and certified by the chief financial officer of the Borrower as to the
fairness of such financial statements and that the same have been prepared in
accordance with GAAP, subject to changes resulting from normal, recurring year-
end adjustments; provided, however, that if, so long as the Borrower is a
Subsidiary of the Parent, the Parent duly files with the SEC any Form 12b-25
under the Exchange Act (or any successor form thereunder) with respect to its
inability to timely file its quarterly report on Form 10-Q for a fiscal quarter
and obtains a valid extension of such time to file, the financial information
required to be delivered by this paragraph may be delivered later than
forty-five (45) days after the end of such fiscal quarter but in no event later
than the extended deadline for filing such quarterly report imposed by said Rule
12b-25.

 

(b)     As soon as practicable and in any event within one hundred (100) days
after the end of each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as at the end of such
fiscal year, and related consolidated statements of income, retained earnings,
and changes in financial position for such fiscal year, setting forth in each
case in comparative form figures for the corresponding period in the preceding
calendar year, all in reasonable detail and satisfactory in scope to the Bank
and certified by and containing an unqualified opinion of RSM US, LLP or other
independent certified public accountants of recognized national standing
selected by the Borrower and reasonably satisfactory to the Bank, provided,
however, that if, so long as the Borrower is a Subsidiary of the Parent, the
Parent shall duly file with the SEC any Form 12b-25 under the Exchange Act (or
any successor form thereunder) with respect to its inability to timely file its
annual report on Form 10-K for a fiscal year and obtains a valid extension of
such time to file, the financial information required to be delivered by this
paragraph may be delivered later than one hundred (100) days after the end of
such fiscal year but in no event later than the extended deadline for filing
such annual report imposed by said Rule 12b-25.

 

(c)     As soon as practicable, and in any event within forty-five (45) days
after the end of each fiscal quarter of the Parent, other than the last quarter
of each fiscal year, a consolidated balance sheet as at the last day of such
quarter and the related consolidated statement of income for such quarter and
cumulative fiscal year-to-date for the Parent and its Subsidiaries, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and satisfactory in scope to
the Bank and certified by the chief accounting officer of the Parent as to the
fairness of such financial statements and that the same have been prepared in
accordance with GAAP, subject to changes resulting from nonrecurring year-end
adjustments; provided, however, that the delivery of the Parent's quarterly
report on Form 10-Q promptly after its timely filing with the SEC thereof shall
satisfy the requirements of this paragraph with regard to consolidation of
financial statements;

 

24

--------------------------------------------------------------------------------

 

 

(d)     As soon as practicable, and in any event within one hundred (100) days
after the end of each fiscal year of the Parent, the consolidated balance sheet
of the Parent and its Subsidiaries as at the end of such fiscal year, and
related consolidated statements of income, retained earnings, and changes in
financial position for such fiscal year, setting forth in each case in
comparative form figures for the corresponding period in the preceding fiscal
year, all in reasonable detail and satisfactory in scope to the Bank and
certified by and containing an unqualified opinion of RSM US, LLP, or other
independent certified public accountants of recognized national standing
selected by the Parent and reasonably satisfactory to the Bank; provided,
however, that, the delivery of the Parent's annual report on Form 10-K promptly
after its timely filing with the SEC thereof shall satisfy the requirements of
this paragraph with regard to consolidated financial statements;

 

(e)     Together with each delivery of those items required by clauses (a) and
(b) above, a Certificate of Compliance in the form attached hereto as Exhibit
“D”, executed by the chief financial officer or the Vice President-Comptroller
of the Borrower;

 

(f)      [Intentionally deleted.]

 

(g)     Together with each delivery of the financial statements required by
clause (b) above, a certificate of the independent certified accountants stating
that in making the examination necessary to said certification of the financial
statements, they obtained no knowledge of any condition or event pertaining to
financial or accounting matters that constitutes an Event of Default, or event
which after notice by the Bank or lapse of time, or both, or would constitute an
Event of Default; or if the accountants have obtained knowledge of any Event of
Default or such event, a statement specifying the nature and period of existence
thereof.

 

(h)     Promptly upon distribution thereof, copies of all annual or quarterly
financial or other statements of Borrower and the Parent (including proxy
statements, documents, and reports as the Borrower) shall send to any class of
its shareholders;

 

(i)     At any time when the Borrower or the Parent is obligated to file reports
with the SEC pursuant to the Exchange Act, promptly, and in any event within
fifteen (15) days after the filing thereof, copies of all periodic reports,
current reports, and registration statements which the Borrower files with the
SEC or any equivalent governmental agency and, promptly upon written request
therefor, copies of any financial statements which the Borrower files annually
with any federal, state, or local regulatory agency or agencies;

 

(j)     With reasonable promptness such additional financial or other
information as the Bank may from time to time reasonably request (including,
without limitation, consolidating financial statements with respect to any
Subsidiary); provided, however, that the Borrower shall not be required to
furnish any information requested pursuant to this paragraph to the extent that
such information is not then available or may not be produced without
unreasonable effort or expense.

 

Bank is hereby authorized to deliver a copy of any financial statements or any
other information relating to the business, operations, or financial condition
of the Parent, the Borrower, or the Subsidiaries, which may be furnished to it
or come to its attention pursuant to the Loan Documents or otherwise, to any
regulatory body or agency having jurisdiction over the Bank or to any Person
which shall or shall have the right or obligation to, succeed to all or any part
of the Bank's interest in the Loan Documents.

 

6.2     Payment of Indebtedness to the Bank; Performance of other Covenants;
Payment of Other Obligations. The Borrower will (a) make full and timely payment
of the principal of and interest on the indebtedness owed hereunder; and (b)
duly comply with all the terms and covenants contained in the Loan Documents.

 

25

--------------------------------------------------------------------------------

 

 

6.3     Conduct of Business; Maintenance of Existence and Rights. The Borrower
will, and will cause its Subsidiaries to, (i) do or cause to be done all things
necessary to preserve and to keep in full force and effect its respective
corporate existence and rights and privileges as a corporation, and will not
liquidate or dissolve, and will take and fulfill, or cause to be taken and
fulfilled, all actions and conditions necessary to qualify, and to preserve and
keep in full force and effect its qualification, to do business as a foreign
corporation in the jurisdictions in which the conduct of its business or the
ownership or leasing of its properties requires such qualification, except where
the failure to so qualify or maintain such qualification is reasonably likely to
materially adversely affect the business, earnings, prospects, properties, or
condition (financial or otherwise) of the Borrower and the Restricted
Subsidiaries, taken as a whole; provided, however, that this Section shall not
be deemed to prohibit any transaction permitted by Sections 7.2 and 7.3 hereof,
and (ii) obtain and maintain franchises, licenses, trade names, patents,
trademarks, and permits which are necessary to the ownership of its property or
to the continuance of its business except where the failure to obtain or
maintain, either individually or in the aggregate, is reasonably likely to
materially adversely affect the business earnings prospects, properties, or
condition (financial or otherwise) of the Borrower and the Restricted
Subsidiaries, taken as a whole.

 

6.4     Maintenance of Property. The Borrower will, and will cause its
Subsidiaries to, maintain its property in good condition and repair and, from
time to time, make all necessary repairs, renewals, replacements, additions,
betterments, and improvements thereto, so that the business carried on in
connection therewith may be conducted in the ordinary course at all times.

 

6.5     Right of Inspection; Discussions. The Borrower will, and will cause its
Subsidiaries to, permit any Bank employee or agent designated by the Bank, at
the Bank's expense, to visit and inspect any of the properties, corporate books,
records, papers, and financial reports of the Borrower or such Subsidiary,
including the making of any copies thereof and abstracts therefrom, and to
discuss its affairs, finances, and accounts with its principal officers and
independent certified accountants (and by this provision the Borrower hereby
authorizes and directs said accountants to discuss with any such Person the
finances and accounts of the Borrower and the Subsidiaries), all upon reasonable
notice, at reasonable times during normal business hours, and with reasonable
frequency. The Borrower will, and will cause each of its Subsidiaries to, also
permit the Bank, or its designated representative, to audit or appraise any of
its respective assets or financial and business records. Each such inspection
(including any audit or appraisal) shall be at the expense of the Person making
the inspection, unless such inspection shall be made during the continuance of
an Event of Default (in which event the reasonable expenses of any Person making
any such inspection shall be borne by the Borrower). Notwithstanding the
foregoing sentence, it is understood and agreed by the Borrower that all
expenses in connection with any such inspection incurred by the Borrower or any
Subsidiary, any officers and employees thereof, and the independent certified
accountants therefor shall be expenses payable by the Borrower and shall not be
expenses of the Person making the inspection.

 

6.6     Notices. The Borrower will promptly, and in any event within fifteen
(15) Business Days thereafter, give notice to the Bank of:

 

(a)     the institution of any suit, action, or proceeding against the Borrower
or any Restricted Subsidiary which is reasonably likely, in the reasonable
judgment of the Borrower, to have a materially adverse effect on the business,
earnings, prospects, properties, or condition (financial or otherwise) of the
Borrower and the Restricted Subsidiaries, taken as a whole;

 

26

--------------------------------------------------------------------------------

 

 

(b)     upon the obtaining of knowledge thereof by any Responsible Officer, any
change in any taw which is reasonably likely to have a materially adverse effect
on the business, earnings, prospects, properties, or condition (financial or
otherwise) of the Borrower and the Restricted Subsidiaries, taken as a whole;

 

(c)     copies of any notice of violation, order, or other document evidencing
noncompliance with any environmental law which is reasonably likely to have a
materially adverse effect on the business, earnings, prospects, properties, or
condition (financial or otherwise) of the Borrower and the Restricted
Subsidiaries, taken as a whole;

 

(d)     upon the obtaining of actual knowledge thereof by any Responsible
Officer, any Event of Default, specifying the nature and period of existence
thereof, what action the Borrower has taken or is taking or proposes to take
with respect thereto, and an estimate of the time necessary to cure such Event
of Default;

 

(e)     upon any Responsible Officer being aware thereof, the occurrence of any
(i) ERISA Termination Event; (ii) “prohibited transaction” (within the meaning
of Section 4975 of the Code or Section 406 of ERISA), other than one to which an
exemption applies; (iii) failure to make a timely contribution to any Pension
Plan, if such failure has given rise to a lien under Section 412 (n) of the
Code; or (iv) actual, asserted, or alleged violation of ERISA, the Code, or
comparable provision of applicable foreign law, that, with respect to any of the
events set forth in the forgoing clauses (i) through (iv), could result in a
tax, penalty, or other consequence to the Borrower, any Subsidiary, or any ERISA
Affiliate in connection with any Plan, which tax, penalty, or other consequence,
individually or in the aggregate, would materially affect, individually or in
the aggregate, the business, earnings, prospects, properties, or condition
(financial or otherwise) of the Borrower and its Restricted Subsidiaries, taken
as a whole, what action the Borrower is taking or proposes to take with respect
thereto, and, when known, any action taken by the IRS, the U.S. Department of
Labor, the PBGC, any foreign governmental entity, or any other Person with
respect thereto;

 

(f)     upon the obtaining of actual knowledge by any Responsible Officer, that
any franchise or license held by the Borrower or any Restricted Subsidiary will
be revoked, terminated, or suspended, other than any termination in connection
with the sale of any assets pursuant to Sections 7.2 and 7.3 hereof, and other
the revocations, terminations, and suspensions which, individually or in the
aggregate, would not have a material adverse effect on the business, earnings,
prospects, properties, or condition (financial or otherwise) of the Borrower and
the Restricted Subsidiaries, taken as a whole;

 

(g)     copies of all press releases and other written statements made available
generally by the Borrower to its stockholders or to one or more financial news
services concerning material developments in the business of the Borrower and
the Restricted Subsidiaries, taken as a whole;

 

(h)     copies of any notice of the exercise of any remedy by any secured party
with respect to any of the material assets or property of the Borrower and the
Restricted Subsidiaries, taken as a whole;

 

(i)     copies of any Form 8-K filed under the Exchange Act; and

 

(j)     the occurrence of any material casualty to any material facility of the
Borrower or any other force majeure (including, without limitation, any strike
or other labor disturbance) materially affecting the operation or value of any
such facility and which is reasonably likely to have a materially adverse effect
on the business, earnings, prospects, properties, or condition (financial or
otherwise) of the Borrower and the Restricted Subsidiaries, taken as a whole
(specifying whether or not such casualty or force majeure is covered by
insurance).

 

27

--------------------------------------------------------------------------------

 

 

6.7     Payment of Taxes; Liens. The Borrower will, and will cause its
Subsidiaries to, pay and discharge promptly when due:

 

(a)     all taxes, assessments, and governmental charges and levies imposed upon
it, its income, or profits or any of its properties, before the same shall
become delinquent; and

 

(b)     all lawful claims of materialmen, mechanics, carriers, warehousemen,
landlords, and other similar Persons for labor, materials, supplies and rentals
that, if unpaid, might by law become a Lien upon any of its property;

 

provided, however, that none of the foregoing need be paid while the same is
being contested in good faith by appropriate proceedings diligently conducted so
long as adequate reserves shall have been established in accordance with GAAP
with respect thereto, title of the Borrower or, any subsidiary, as the case may
be, to the particular property shall not be divested thereby, and the right of
the Borrower or such Subsidiary to use said property shall not be materially
adversely affected thereby; provided, further, that any delinquency or
non-payment of an immaterial amount which does not result in the imposition of a
Lien which is not a Permitted Lien shall not be an Event of Default hereunder.
Each of the Borrower and its Subsidiaries will file all federal, state and local
tax returns and all other tax reports as required by law.

 

6.8     Insurance of Properties. The Borrower will, and will cause each
Subsidiary to maintain, with respect to its business and properties, insurance
at all times by insurance companies of nationally recognized stature and
responsibility which the Borrower believes to be financially sound, of a
character usually insured by corporations engaged in the same or a similar
business similarly situated against loss or damage of the kinds and in the
amounts customarily insured against and for by such corporations, and carry or
cause to be carried, with such insurers in customary amounts (with customary
deductibles), such other insurance, including public liability insurance, as is
usually carried by corporations engaged in the same or a similar business
similarly situated; provided, however, that all insurance maintained pursuant to
this paragraph shall be carried in amounts sufficient to prevent the Borrower or
any Subsidiary from incurring liability as a co-insurer under law or the terms
of the applicable policy or policies.

 

6.9     True Books. The Borrower will, and will cause its Subsidiaries to, keep
proper books of record and account, in which entries will be made of all of its
respective dealings and transactions in accordance with and to the extent
required by GAAP, and establish on its books such accruals and reserves in
amounts deemed adequate in the reasonable opinion of the Borrower, that, in
accordance with GAAP, should be set aside in connection with the business of the
Borrower and its Subsidiaries, including reserves for depreciation,
obsolescence, amortization, third-party insurance payment, and claims and
accruals for taxes based on or measured by income on profits, and for all other
taxes.

 

6.10     Observance of Laws. The Borrower will, and will cause the Parent and
its Subsidiaries to, conform to and duly observe all laws, regulations, and
other valid requirements of any governmental authority with respect to the
conduct of its business, the violation of which, individually or in the
aggregate, is reasonably likely to materially adversely affect the business,
earnings, prospects, properties, or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries, taken as a whole.

 

28

--------------------------------------------------------------------------------

 

 

6.11     Further Assurances. Upon request of the Bank, the Borrower will, and
will cause Restricted Subsidiary to, duly execute and deliver or cause to be
duly executed and delivered to. the Bank such further instruments or documents
and do and cause to be done such further acts as may be reasonably necessary or
proper in the reasonable opinion of the Bank to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 

 

6.12

ERISA.

 

(a)        Each of the Borrower, its Subsidiaries, and the ERISA Affiliates will
take all actions and fulfill all conditions necessary to maintain any and all
Plans (other than a Multiemployer Plan) in substantial compliance with
applicable requirements of ERISA, the Code, and applicable foreign law until
such Plans are terminated, and the liabilities thereof discharged, in accordance
with applicable law.

 

(b)        No domestic Pension Plan (other than a Multiemployer Plan) will fail
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code), and no foreign Pension Plan will be in violation of any funding
requirement imposed by applicable foreign law, which deficiency or violation
would or would be reasonably likely to, materially adversely affect the
business, earnings, prospects, properties, or condition (financial or otherwise)
of the Borrower and the Restricted Subsidiaries, taken as a whole.

 

6.13     Change of Name, Principal Place of Business, Office, or Agent. The
Borrower will provide the Bank with prior written notice of any change in the
name of the Borrower, the Parent, or any Restricted Subsidiary, the principal
place of business of the Borrower, the Parent, or any Restricted Subsidiary, the
office where the books and records of the Borrower, the Parent, or any
Restricted Subsidiary are kept, or any change in the registered agent of the
Borrower, the Parent, or any subsidiary for the purposes of service of process.

 

6.14     Financial Covenants. The Borrower will, in accordance with GAAP,
maintain as of the last day of each fiscal quarter, commencing with the fiscal
quarter ending October 31, 2017:

 

(a)        A ratio of Consolidated Funded Debt to the sum of Consolidated Net
Worth plus two (2) times EBITDA of not more than 1.0 to 1.0, and Consolidated
Net Worth must be a positive balance.

 

(b)        A ratio of Consolidated Funded Debt to Consolidated EBITDA for the
four (4) fiscal quarters then ending of not more than 3.5 to 1.0.

 

SECTION 7. NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that from the date of this Agreement until
payment in full of all present or future indebtedness hereunder, and termination
of all present or future credit facilities established hereunder, unless the
Bank shall otherwise consent in writing, the Borrower will fully comply and will
cause each Subsidiary to fully comply with the following provisions:

 

7.1     Limitations on Mortgages, Liens, Etc. The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, create, incur,
assume, or suffer or permit to exist, any Lien, other than in favor of Bank or
the Permitted Liens.

 

7.2     Consolidation and Merger, Sale of Assets, Etc. The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate
with, or sell, lease, or otherwise dispose of all or substantially all of its
assets, directly or indirectly, in one or a series of transactions, to any other
Person, or permit any other Person to merge into or consolidate with it or any
Restricted Subsidiary except:

 

29

--------------------------------------------------------------------------------

 

 

(a)     The Borrower may permit any corporation to merge into it so long as: (i)
the Borrower shall be the surviving corporation; (ii) immediately after giving
effect to the transaction, the Borrower shall be permitted by the provisions of
this Agreement to incur at least $1.00 of additional Funded Debt; and (iii)
immediately before and after giving effect to the transaction, no Event of
Default shall exist;

 

(b)     The Borrower may merge into or consolidate with, or sell all or
substantially all of its assets to, any other corporation, so long as: (i) the
corporation which survives such merger or results from such consolidation or
acquires such assets shall be organized under the laws of the United States of
America, a state thereof or the District of Columbia; (ii) the surviving
corporation shall assume, by an instrument reasonably satisfactory in form and
substance to the Bank, the obligations of the Borrower under this Agreement;
(iii) immediately after giving effect to the transaction, the surviving
corporation shall be permitted by the provisions of this Agreement to incur at
least $1.00 of additional Funded Debt; (iv) immediately before and after giving
effect to the transaction, no Event of Default shall exist; and (v) an opinion
of counsel (reasonably satisfactory in form and substance to the Bank) shall be
delivered to the Bank upon consummation of the transaction to the effect that
this Agreement, the Revolving Credit Note, and the instrument referred to in the
foregoing clause (ii) are legal, valid, and binding obligations of the surviving
corporation, enforceable against the surviving corporation in accordance with
their respective terms, and as to such other matters as to which the Bank shall
have received a legal opinion on the date of this Agreement as the Bank may
reasonably request;

 

(c)     Any Restricted Subsidiary may merge into or consolidate with (i) the
Borrower; (ii) any other Restricted Subsidiary; or (iii) any other corporation,
so long as (x) if such other corporation is the surviving corporation, it is
organized under the laws of the United States of America, a state thereof, or
the District of Columbia and, simultaneously with the consummation of such
merger or consolidation, is designated a Restricted Subsidiary pursuant to
Section 7.10 hereof; (y) immediately after and giving effect to such merger or
consolidation, the Borrower shall be permitted by the Provisions of this
Agreement to incur at least $1.00 of additional Funded Debt; and (z) immediately
before and after giving effect to the transaction, no Event of Default shall
exist; and

 

(d)     Any Restricted Subsidiary may sell all or substantially all of its
assets to (i) the Borrower; (ii) any other Restricted Subsidiary; or (iii) any
other corporation, so long as (v) such transaction complies with the provisions
of Sections 7.2 and 7.3 hereof, (w) any indebtedness of such Restricted
Subsidiary to the Borrower and to any other Restricted Subsidiary is repaid
prior to or contemporaneously with such transaction, (x) no Investment of such
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary is
included among the assets sold in such transaction, (y) immediately before and
after giving effect to such transaction, the Borrower shall be permitted by the
provisions of this Agreement to incur at least $1.00 of additional Funded Debt,
and (z) immediately before and after giving effect to such transaction, no Event
of Default shall exist.

 

 

7.3

Transfer and Sale of Assets; Sale and Leaseback.

 

(a)     The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, through a single transaction or a series of
transactions, sell, lease, transfer, or otherwise dispose of or suffer to be
sold, leased, transferred, abandoned, or otherwise disposed of, all or any part
of its assets except:

 

30

--------------------------------------------------------------------------------

 

 

(i)       The Borrower or any Restricted Subsidiary may sell its inventory,
materials, and surplus and obsolete equipment in each case in the ordinary
course of its business;

 

(ii)      The Borrower or any Restricted Subsidiary may sell all or
substantially all of its assets to the extent permitted under this Agreement;

 

(iii)     Any Restricted Subsidiary may sell, lease, transfer, or otherwise
dispose of any of its assets to the Borrower or any other Restricted Subsidiary;
and

 

(iv)     The Borrower or any Restricted Subsidiary may sell, lease, or otherwise
dispose of assets to a Person which is not an Affiliate of the Borrower for cash
and/or indebtedness issued by the purchaser of such assets in consideration
therefor (each such sale, lease, or other disposition of assets pursuant to this
clause (iii) being hereinafter referred to as a “sale”), so long as such sale
(i) is determined in good faith by the Borrower to be for a price or rental at
least equal to the fair market sale or rental value of the assets sold, leased,
or otherwise disposed of and to be in the best interest of the Borrower, and
(ii) does not constitute a Substantial Sale of Assets.

 

(b)        The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, directly or indirectly, sell, transfer, or otherwise dispose of
any property, whether now owned or hereafter acquired, in connection with a
transaction in which it is contemplated that such property, or any portion
thereof, or any other property that the Borrower or such Restricted Subsidiary,
as the case may be, intends to use for substantially the same purpose as the
property so sold, transferred, or otherwise disposed of, will simultaneously or
subsequently be leased back to the Borrower or any Restricted Subsidiary (a
“Sale Leaseback Transaction”) unless:

 

(i)       Such Sale Leaseback Transaction involves a lease which (x) if such
Lease is an operating lease, would be permitted pursuant to the provisions of
this Agreement and, (y) if such Lease is a Capital Lease, the Attributable
Indebtedness associated with such Capital Lease would be permitted pursuant to
the provisions of this Agreement;

 

(ii)      Such Sale Leaseback Transaction relates solely to property or assets
with respect to which the Borrower or any Restricted Subsidiary may create a
Lien pursuant to the provisions of paragraphs (f), (g), or (h) of the definition
of “Permitted Liens” set forth in Section 1.1 hereof; and

 

(iii)     Such Sale Leaseback Transaction either (x) complies with the
provisions of this Agreement or (y) is consummated within twelve (12) months of
the date on which the construction of all the leased assets has been completed,
whichever is later.

 

7.4       Payment Restrictions. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any agreement, instrument, or
other document which prohibits or restricts in any way or to otherwise, directly
or indirectly, create or cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Restricted Subsidiary to (i)
pay dividends, or make any other distribution in respect of its capital stock or
any other equity interest or participation in its profits owned by the Borrower
or any Restricted Subsidiary, or pay or repay any indebtedness owed to the
Borrower or any Restricted Subsidiary, (ii) make loans or advances to the
Borrower, or (iii) transfer any of its properties or assets to the Borrower or
any Restricted Subsidiary (subject to the rights of any holder of a Lien on any
such properties or assets which Lien is a Permitted Lien).

 

31

--------------------------------------------------------------------------------

 

 

7.5     Limitations on Distributions. The Borrower will not declare or make, or
permit any Restricted Subsidiary to declare or make, any distribution, dividend,
payment or other distribution of assets, properties, cash, rights, obligations
or securities (collectively, “Distributions”) on account of its capital stock,
or purchase, redeem or otherwise acquire for value any capital stock, or any
warrants, rights or options to acquire such capital stock, now or hereafter
outstanding, except that:

 

(a)     The Borrower may pay dividends to its shareholders if no Event of
Default has occurred and is continuing, either before the declaration and
payment of such dividends or after giving effect thereto; and

 

(b)     Restricted Subsidiaries may make Distributions to the Borrower or to
other Restricted Subsidiaries.

 

 

7.6

[RESERVED]

 

7.7     Regulation U. The Borrower will not permit any part of the proceeds of
the loan or loans made pursuant to this Agreement to be used to purchase or
carry or to reduce or retire any loan incurred to purchase or carry any margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock, or to be used for any other
purpose which violates, or which would be inconsistent with, the provisions of
Regulation U or other applicable regulation.

 

7.8     Transactions with Affiliates. Neither the Borrower nor any Restricted
Subsidiary will enter into any transaction (including, without limitation, the
purchase, sale, lease, or exchange of any property, the rendering of any
services, or the payment of management fees) with any Affiliate, except: (i)
transactions in the ordinary course of the business of the Borrower or such
Restricted Subsidiary, and in good faith and upon commercially reasonable terms
that are no less favorable to it than it would obtain in a comparable arm's
length transaction with a Person other than an Affiliate; and (ii) transactions
between the Borrower and any wholly-owned Restricted Subsidiary which are not
otherwise prohibited by this Agreement.

 

7.9     Limitation on Nature of Business. The Borrower and the Restricted
Subsidiaries will remain engaged in lines of business related to the businesses
in which the Borrower and its Restricted Subsidiaries are currently engaged.

 

7.10     Restricted Subsidiaries. The Borrower will not hereafter designate any
entity as a Restricted Subsidiary hereunder (and any such designation shall be
without effect hereunder) unless:

 

 

(i)

The board of directors of the Borrower shall have duly adopted a resolution
approving such designation, and the Bank shall have received a copy of such
resolution certified by the secretary or assistant secretary of the company;

 

 

(ii)

Such entity satisfies the requirements of the definition of “Restricted
Subsidiary” set forth in this Agreement;

 

 

(iii)

No Event of Default shall exist prior to, as a result of, or immediately after
giving effect to, such designation;

 

32

--------------------------------------------------------------------------------

 

 

 

(iv)

Immediately after such designation and including such entity in such
determination, the Borrower shall be permitted to incur at least $1.00 of
additional Funded Debt pursuant to the provisions of this Agreement;

 

 

(v)

Such entity shall have executed a Guaranty pursuant to the provisions of Section
3.2 hereof and obtained, if required by the Bank, an opinion of counsel
reasonably satisfactory to it as to the due authorization, execution, and
delivery of such Guaranty by such corporation; and

 

 

(vi)

The Borrower shall promptly, and in any event within seven (7) Business Days
after such designation, give notice to the Bank of the fact of such designation,
the name, jurisdiction of incorporation or organization, principal business
address, and business of such newly-designated Restricted Subsidiary, and
certifications as to and computations showing compliance with the requirements
of this Section, and shall deliver to the Bank with such notice the Guaranty and
counsel opinion, if any; provided, however, that, for the purposes of this
Section, any computation of any financial covenant in connection with the
determination of the absence of an Event of Default or the ability of the
Borrower to incur Indebtedness after giving effect to the designation of a
corporation as a Restricted Subsidiary shall be made on a pro forma basis, and,
without limitation, shall include the Indebtedness of such corporation in any
such computation for the relevant period in the case of any such designation and
include the net income or EBITDA of such corporation in such computation in the
case of any such designation. Notwithstanding the foregoing provisions of this
Section, to the extent that a Subsidiary is not designated a Restricted
Subsidiary within ninety (90) days after the day on which such Subsidiary
becomes a Subsidiary of the Borrower, such Subsidiary shall be deemed to be an
Unrestricted Subsidiary. Any designation of a Person as a Restricted Subsidiary
shall be irrevocable.

 

7.11     Changes in Governing Documents, Accounting Methods, Fiscal Year. The
Borrower will not, and will not permit its Subsidiaries to, amend in any respect
its constituent documents from that in existence on the date of this Agreement
or change its respective accounting methods or practices, its depreciation or
amortization policy or rates, or its fiscal year end from that in existence as
of the date of the financial statements provided to the Bank pursuant to Section
4.5 hereof, except as required to comply with law or with GAAP.

 

7.12     Limitation on Incurrence of Funded Debt. The Borrower agrees that
throughout the term of the Revolving Credit:

 

(a)       Neither the Borrower nor any Restricted Subsidiary shall at any time,
directly or indirectly, incur, create, assume, guarantee or become liable in any
manner with respect to any Funded Debt unless, immediately after giving effect
to such incurrence: (i) the ratio of Consolidated Funded Debt (determined
immediately after giving effect to such incurrence) to EBITDA (for the four (4)
most recent full fiscal quarters) shall be equal to or less than 3.50 to 1.00;
and (ii) no Event of Default shall exist.

 

(b)       For purposes of this Section 7.12, if Funded Debt is incurred by the
Borrower or a Restricted Subsidiary for the purpose of acquiring Voting Stock of
or any assets of any Person which is not a Restricted Subsidiary and,
immediately after and giving effect to such acquisition, such Person will be a
Restricted Subsidiary (in the case of an acquisition of Voting Stock) or such
assets will be owned by Borrower of a Restricted Subsidiary (in the case of an
acquisition of assets), then the amounts of EBITDA of such Person or of EBITDA
attributable to such assets which would have been included in EBITDA if such
Person had been a Restricted Subsidiary or such assets had been owned by
Borrower or a Restricted Subsidiary during the relevant fiscal quarters shall be
included in EBITDA for the relevant fiscal quarters for purposes of determining
compliance with this Section 7.12.

 

33

--------------------------------------------------------------------------------

 

 

7.13     Amendment of Comerica Loan Agreement or Fifth Third Loan Agreement. The
Borrower will not amend, modify or change (or permit the amendment, modification
or change of) any of the terms or provisions of the Comerica Loan Agreement or
the Fifth Third Loan Agreement if such amendment, modification or change would
result in (a) the covenants contained in the Comerica Loan Agreement or the
Fifth Third Loan Agreement being materially more restrictive than the covenants
contained in this Agreement or (b) any other provision contained in the Comerica
Loan Agreement or the Fifth Third Loan Agreement being materially more
beneficial to the lender than the provisions contained in this Agreement,
including, without limitation, the granting of a security interest or a mortgage
on any real or personal property of the Borrower or any of its Subsidiaries.

 

SECTION 8. EVENTS OF DEFAULT.

 

The following events shall constitute “Events of Default” hereunder:

 

8.1     Payment of Obligations Under Loan Documents. The Borrower fails to make
timely payment of any principal, interest, or other amount due on any
indebtedness owed the Bank under the Loan Documents, or fails to make any other
payment to the Bank as contemplated thereunder either by the terms hereof or
otherwise when due, and such failure shall continue for five (5) days.

 

8.2     Representation or Warranty. Any representation or warranty made or
deemed made by the Borrower or any Restricted Subsidiary herein or in any
writing furnished in connection with or pursuant to the Loan Documents, or any
report certificate, financial statement, or other information provided by others
and furnished by the Borrower or any Restricted Subsidiary to the Bank in
connection with or pursuant to the Loan Documents, shall be false or misleading
in any material respect on the date when made or when deemed made.

 

8.3     Covenants under this Agreement. A default in the observance or
performance of any of the conditions, covenants or agreements of Borrower set
forth in Sections 6.5, 6.6(d), 6.14 or 7.1 through 7.13, inclusive.

 

8.4     Other Covenants Under the Loan Documents. The Borrower or any other
Person fails to fully and promptly perform when due (i) any other agreement,
covenant, term, or condition binding on it contained in this Agreement, and such
failure shall have continued unremedied for thirty (30) days after notice
thereof has been given to Borrower or (ii) any agreement, covenant, term or
condition binding on it contained in any other Loan Document (taking into
account applicable periods of notice and cure, if any).

 

8.5     Payment, Performance, or Default of other Monetary Obligations. The
Borrower or any Restricted Subsidiary fails to make payment on any contract
obligation or of principal or interest on any indebtedness other than that
created under the Loan Documents or otherwise owed to the Bank, individually or
in the aggregate, exceeding $2,500,000.00, beyond any period of grace provided
with respect thereto, or fails to fully and promptly perform any other
obligation, agreement, term, or condition contained in any agreement under which
any such other Indebtedness is created, or there is otherwise a default or event
of default thereunder, if the effect of any such failure or default is to cause,
or permit the holder or holders of such indebtedness (or a trustee or other
person or entity acting in behalf of such holder or holders) to cause, such
indebtedness to become due prior to its stated maturity.

 

34

--------------------------------------------------------------------------------

 

 

8.6     Covenants or Defaults to the Bank or Others; Revocation of Guaranty. The
Borrower or any Restricted Subsidiary fails to fully and promptly perform when
due any agreement, covenant, term, or condition binding on it, contained in any
lease, contract, or other agreement to which it is a party or in respect of
which it is obligated, other than the Loan Documents and other than any monetary
default (as described above), beyond any period of grace provided with respect
thereto, or there is otherwise a default or event of default thereunder, if such
failure or default would, either individually or in the aggregate, materially
and adversely affect the business, earnings, prospects, properties, or
conditions (financial or otherwise) of the Borrower and the Restricted
Subsidiaries, taken as a whole; or any Restricted Subsidiary revokes or attempts
to revoke any Guaranty.

 

8.7     Liquidation; Dissolution; Bankruptcy; Etc. Liquidation or dissolution of
the Borrower, the Parent or any Restricted Subsidiary, suspension of the
business of the Borrower or any Restricted Subsidiary, or the filing or
commencement by the Borrower, the Parent or any Restricted Subsidiary of a
voluntary petition, case, proceeding, or other action seeking reorganization,
arrangement, readjustment of its debts, or any other relief under any existing
or future law of any jurisdiction, domestic or foreign, state or federal,
relating to bankruptcy, insolvency, reorganization or relief of debtors, or any
other action of the Borrower, the Parent or any Restricted Subsidiary indicating
its consent to, approval of, or acquiescence in, any such petition, case,
proceeding, or other action seeking to have an order for relief entered with
respect to it or its debts; the application by the Borrower, the Parent or any
Restricted Subsidiary for, or the appointment, by consent or acquiescence of a
receiver, trustee, custodian, or other similar official for the Borrower or any
Restricted Subsidiary, or for all or a substantial part of its respective
property; the making by the Borrower or any Restricted Subsidiary of an
assignment for the benefit of creditors; or the inability of the Borrower or any
Restricted Subsidiary, or the admission by the Borrower or any Restricted
Subsidiary in writing of its inability to pay its debts as they mature.

 

8.8     Involuntary Bankruptcy, Etc. Commencement of an involuntary petition,
case, proceeding, or other action against the Borrower, the Parent or any
Restricted Subsidiary under the Bankruptcy Code or seeking reorganization,
arrangement, readjustment of its debts, or any other relief under any existing
or future law of any jurisdiction, domestic or foreign, state or federal,
relating to bankruptcy, insolvency, reorganization, or relief of debtors; or the
involuntary appointment of a receiver, trustee, custodian, or other similar
official for the Borrower, the Parent or any Restricted Subsidiary, or for all
or a substantial part of its respective property or assets; or there shall be
commenced against the Borrower, the Parent or any Restricted Subsidiary any
case, proceeding, or other action seeking issuance of a warrant of attachment,
execution, distraint, or similar process against all or any substantial part of
the assets, or property of such person which results in the entry of an order
for such relief, and the continuance of any of such for sixty (60) days without
being vacated, discharged, stayed, bonded, or dismissed.

 

8.9     Judgments. The rendition of a judgment or judgments against the Borrower
or any Restricted Subsidiary for the payment of damages or money, individually
or in the aggregate, in excess of $2,500,000, if the same is/are not discharged
or if a writ of execution or similar process is issued with respect thereto and
is not stayed within the time allowed by law for filing notice of appeal of the
final judgment.

 

8.10     Attachment, Garnishment, Liens Imposed by Law. The issuance of a writ
of attachment or garnishment against, or the imposition of a lien by operation
of law on, any property of the Borrower or any Restricted Subsidiary, if the
amount of the claim or the value of the affected property is in excess of
$2,500,000, individually or in the aggregate, and if forty-five (45) days have
elapsed and the proceeding or lien has not been vacated, satisfied, dismissed,
or stayed pending appeal.

 

35

--------------------------------------------------------------------------------

 

 

 

8.11

ERISA.

 

(a)     Any domestic Pension Plan (other than a Multiemployer Plan) shall fail
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code) with respect to any plan year; or

 

(b)     Any waiver shall be sought or granted under Section 412(c) of the Code;
or

 

(c)     Any foreign Pension Plan shall violate any funding requirement imposed
by applicable foreign law; or

 

(d)     Any Pension Plan (other than a Multiemployer Plan) shall be, have been
or be likely to be terminated or the subject of termination proceedings under
ERISA; or

 

(e)     the Borrower, the Parent, any Subsidiary, or any ERISA Affiliate shall
incur or be likely to incur a liability to or on account of a Pension Plan under
Sections 4062, 4063, 4064, or 4201 of ERISA or comparable provision of
applicable foreign law, and there shall result from one or more of the events
set forth in the foregoing clauses (i) through (v) either a liability or a
material risk of incurring a liability to the PBGC, any foreign governmental
entity, or a Pension Plan, which could have a material and adverse effect on the
business, earnings, prospects, properties, or condition (financial or otherwise)
of the Borrower or the Borrower and its Restricted Subsidiaries, taken as a
whole.

 

8.12   Corporate Existence. Any act or omission (formal or informal) of the
Borrower, the Parent or any Restricted Subsidiary or its officers, directors, or
shareholders leading to, or resulting in, the termination, invalidation (partial
or total), revocation, suspension, interruption, or unenforceability of (i) its
corporate existence, rights, and privileges, or (ii) its licenses, franchises,
or permits where the failure to maintain, either individually or in the
aggregate, is reasonably likely to materially adversely affect the business,
earnings, prospects, properties, or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries, taken as a whole.

 

SECTION 9. REMEDIES OF THE BANK.

 

If any one or more of the Events of Default described in Section 8 shall occur,
the Bank may, at its option at any time thereafter, take one or more of the
following actions: (i) declare all amounts due and payable hereunder by the
Borrower to the Bank and all other obligations and indebtedness owed by the
Borrower to the Bank to be forthwith due and payable (with the exception of an
Event of Default described in Sections 8.7 or 8.8, in which case the amounts due
and payable hereunder by the Borrower to the Bank and all other obligations and
indebtedness owed by the Borrower to the Bank shall automatically become due and
payable), whereupon the indebtedness owed to the Bank by the Borrower hereunder
and all other obligations owed by the Borrower to the Bank with accrued interest
thereon, whether contingent or direct, shall forthwith become due and payable,
without presentment, demand, protest, or other notice of any kind from the Bank,
all of which are hereby expressly waived, anything contained in the Loan
Documents to the contrary notwithstanding, and all commitments to make Advances
shall terminate; (ii) require the Borrower to grant a lien or a security
interest in all assets of the Borrower to the Bank, subject to the provisions of
Section 3.l(b) hereof, and (iii) immediately proceed to do all other things
provided for by law or the Loan Documents to enforce its rights hereunder and to
collect all amounts owing to the Bank by the Borrower. No right, power, or
remedy conferred upon the Bank by the Loan Documents shall be exclusive of any
other right, power, or remedy referred to therein or now or hereafter available
at law or in equity.

 

36

--------------------------------------------------------------------------------

 

 

Upon the occurrence and during the continuance of any Event of Default, Borrower
shall immediately upon demand by Bank deposit with Bank cash collateral in the
amount equal to the maximum amount available to be drawn at any time under any
Letter of Credit then outstanding.

 

SECTION 10. CHANGES IN LAW OR CIRCUMSTANCES;

INCREASED COSTS; PRICING GRID.

 

10.1     Reimbursement of Prepayment Costs. If Borrower makes any payment of
principal with respect to any LIBOR-based Advance (or converts or refunds, or
attempts to convert or refund any such Advance) on any day other than the last
day of the Interest Period applicable thereto (whether voluntarily, by
acceleration, or otherwise), or if Borrower fails to borrow, refund or convert
any LIBOR-based Advance after notice has been given by Borrower to Bank in
accordance with the terms hereof requesting such Advance, or if Borrower fails
to make any payment of principal or interest in respect of a LIBOR-based Advance
when due, Borrower shall reimburse Bank on demand for any resulting loss, cost
or expense incurred by Bank as a result thereof, including, without limitation,
any such loss, cost or expense incurred in obtaining, liquidating, employing or
redeploying deposits from third parties, whether or not Bank shall have funded
or committed to fund such Advance. Such amount payable by Borrower to Bank may
include, without limitation, an amount equal to the excess, if any, of (a) the
amount of interest which would have accrued on the amount so prepaid, or not so
borrowed, refunded or converted, for the period from the date of such prepayment
or of such failure to borrow, refund or convert, through the last day of the
relevant Interest Period, at the applicable rate of interest for said Advance(s)
provided under this Agreement, over (b) the amount of interest (as reasonably
determined by Bank) which would have accrued to Bank on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market. Calculation of any amounts payable to Bank under
this paragraph shall be made as though such Bank shall have actually funded or
committed to fund the relevant Advance through the purchase of an underlying
deposit in an amount equal to the amount of such Advance and having a maturity
comparable to the relevant Interest Period; provided, however, that Bank may
fund any LIBOR-based Advance in any manner it deems fit and the foregoing
assumptions shall be utilized only for the purpose of the calculation of amounts
payable under this paragraph. Upon the written request of Borrower, Bank shall
deliver to Borrower a certificate setting forth the basis for determining such
losses, costs and expenses, which certificate shall be conclusively presumed
correct, absent manifest error.

 

10.2     Bank's LIBOR Lending Office. For any Advance to which the LIBOR-based
Rate is applicable, if Bank shall designate a LIBOR Lending Office which
maintains books separate from those of the rest of Bank, Bank shall have the
option of maintaining and carrying the relevant Advance on the books of such
LIBOR Lending Office.

 

10.3     Inability to Determine Rate. In the event that the Bank shall have
determined, which determination shall be final, conclusive and binding, that by
reason of circumstances occurring after the date of this Agreement affecting the
London interbank Eurodollar market, (a) adequate and fair means do not exist for
ascertaining the LIBOR-based Rate on the basis provided for in this Agreement or
(b) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
LIBOR-based Advance, the Bank shall give notice (by telephone confirmed in
writing or by telecopy) to the Borrower of such determination, whereupon (i) no
LIBOR-based Advance shall be made until the Bank notifies the Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any request
by the Borrower for a LIBOR-based Advance shall be deemed to be a request for an
advance at the Prime-based Rate.

 

37

--------------------------------------------------------------------------------

 

 

10.4     Illegality: Impracticability. In the event that Bank shall determine,
which determination shall be final, conclusive and binding, that the making,
maintaining oi;- continuance of any portion of a LIBOR-based Advance (i) has
become unlawful as a result of compliance by the Bank with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any of
the same not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would cause Bank
material hardship, as a result of contingencies occurring after the date of this
Agreement materially and adversely affect the London interbank market or Bank's
ability to make LIBOR- based Advances generally, then, and in any such event,
Bank shall give notice (by telephone confirmed in writing or by telecopy) to
Borrower of such determination. Thereafter, (x) the obligation of Bank to make
any LIBOR-based Advances or to convert any portion of the loan to a LIBOR-based
Advance shall be suspended until such notice shall be withdrawn by Bank, and (y)
any request by Borrower for a LIBOR-based Advance shall be deemed to be a
request for an advance as a Prime-based Advance.

 

10.5     Increased Cost of LIBOR-based Advances. In the event that any
applicable law, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not currently applicable to Bank or any
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Bank with any request or directive (whether or not
having the force of law) made by any such authority, central bank or comparable
agency after the date hereof:

 

(a)     shall subject Bank to any tax, duty or other charge with respect to any
Advance or any Note or shall change the basis of taxation of payments to Bank of
the principal of or interest on any Advance or the Revolving Credit Note or any
other amounts due under this Agreement in respect thereof (except for changes in
the rate of tax on the overall net income or revenues of Bank imposed by the
United States of America or the jurisdiction in which such Bank's principal
executive office is located); or

 

(b)     shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank or shall impose on Bank or the
interbank markets any other condition affecting any Advance or the Revolving
Credit Note;

 

and the result of any of the foregoing is to increase the costs to Bank of
making, funding or maintaining any part of the Indebtedness hereunder as a
LIBOR-based Advance or to reduce the amount of any sum received or receivable by
the Bank under this Agreement or under the Revolving Credit Note in respect of a
LIBOR-based Advance then Bank shall promptly notify the Borrower in writing of
such fact and demand compensation therefor and, within fifteen (15) days after
such notice, Borrower agrees to pay to Bank such additional amount or amounts as
will compensate Bank for such increased cost or reduction. A certificate of Bank
setting forth the basis for determining such additional amount or amounts
necessary to compensate Bank shall be conclusively presumed to be correct save
for manifest error. For purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed a “change in law”, regardless of the date enacted,
adopted or issued.

 

38

--------------------------------------------------------------------------------

 

 

10.6     Other Increased Costs. In the event that after the date hereof the
adoption of or any change in any applicable taw, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Bank, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any risk
based capital guidelines, affects or would affect the amount of capital required
or expected to be maintained by Bank (or any corporation controlling Bank) and
Bank determines that the amount of such capital is increased by or based upon
the existence of Bank's obligations or Advances hereunder and such increase has
the effect of reducing the rate of return on Bank's (or such controlling
corporation's) capital as a consequence of such obligations or Advances
hereunder to a level below that which Bank (or such controlling corporation)
could have achieved but for such circumstances (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by Bank to be
material, then the Borrower shall pay to Bank, from time to time, upon request
by such Bank, additional amounts sufficient to compensate such Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of Bank's obligations or Advances hereunder, provided, however, that for
purposes of this Agreement, (x) the Dodd- Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “change in law”, regardless of the date enacted, adopted or
issued. A statement as to the amount of such compensation, prepared in good
faith and in reasonable detail by Bank, shall be submitted by Bank to the
Borrower, reasonably promptly after becoming aware of any event described in
this Section 10.6 and shall be conclusive, absent manifest error in computation.

 

10.7     Margin Adjustment. Adjustments to the Applicable Margin, the Applicable
Facility Fee Percentage and the Applicable Letter of Credit Percentage, based on
Schedule 10.7, shall be implemented on a quarterly basis as follows:

 

(a)     Such adjustments shall be given prospective effect only, effective as to
all Advances outstanding hereunder, the Applicable Facility Fee Percentage and
the Applicable Letter of Credit Percentage, upon the date of delivery of the
financial statements under Sections 6.1(a) and 6.1(b) hereunder and the
Certificate of Compliance under Section 6.1(c) hereof, in each case establishing
applicability of the appropriate adjustment and in each case with no
retroactivity or claw-back. If Borrower shall fail timely to deliver such
financial statements or the Certificate of Compliance and such failure continues
for three (3) days, then (but without affecting the Event of Default resulting
therefrom) from the date delivery of such financial statements and report was
required until such financial statements and report are delivered, the
Applicable Margin, the Applicable Facility Fee Percentage and Applicable Letter
of Credit Percentage shall be at the highest level on the pricing grid attached
to this Agreement as Schedule 10.7.

 

(b)     From the date hereof until the required date of delivery (or, if
earlier, delivery) of the financial statements under Section 6.1(a) or 6.1(b)
hereof, as applicable, and the Certificate of Compliance under Section 6.1(e)
hereof, for the fiscal quarter ending October 31, 2017, the Applicable Margin,
the Applicable Facility Fee Percentage and Applicable Fee Percentage shall be
those set forth under the Level 1 column of the pricing matrix attached to this
Agreement as Schedule 10.7. Thereafter, the Applicable Margin, the Applicable
Facility Fee Percentage and Applicable Fee Percentage shall be based upon the
quarterly financial statements and Certificate of Compliance, subject to
recalculation as provided in Section 10.7(a) above.

 

39

--------------------------------------------------------------------------------

 

 

SECTION 11. MISCELLANEOUS.

 

11.1     Course of Dealing: Amendment; Supplemental Agreements. No course of
dealing between the parties hereto shall be effective to amend, modify, or
change any provision of this Agreement. This Agreement may not be amended,
modified, or changed in any respect except by an agreement in writing signed by
the party against whom such change is to be enforced. The parties hereto may,
subject to the provisions of this Section, from time to time, enter into written
agreements supplemental hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights and obligations of the parties
hereunder. Any such supplemental agreement in writing shall be binding upon the
parties thereto.

 

11.2     Waiver By the Bank of Requirements. The Bank may, in its sole
discretion, sign and deliver to the Borrower a written statement waiving any of
the requirements of this Agreement and in such event the waiver shall be
effective only in the specific instance and for the specific purpose for which
given.

 

11.3     Waiver of Default. The Bank may, in its sole discretion, by written
notice to the Borrower, at any time and from time to time, waive any Event of
Default and its consequences, or any default in the performance or observance of
any condition, covenant, or other term hereof and its consequences. Any such
waiver shall be for such period and subject to such conditions as shall be
specified in any such notice. In the case of any such waiver, the Borrower and
the Bank shall be restored to their former positions prior to such Event of
Default or default and shall have the same rights as they had thereto, and any
Event of Default or default so waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Event of
Default or default, or impair any right consequent thereto.

 

11.4     Notices. Notwithstanding any provisions to the contrary contained in
the other Loan Documents, all notices, requests and demands to or upon the
parties to this Agreement pursuant to any Loan Document shall be deemed to have
been given or made when delivered by hand, or when delivered (or when delivery
is refused) via national recognized overnight courier, addressed as follows or
to such other address as may be hereafter designated in writing by one party to
the other:

 

The Borrower:                   NEWBEVCO, INC.

8100 SW 10th St. #4000

Plantation, Florida 33324

Attention: President

and

Attention: Legal Counsel

 

The Bank:                          BRANCHBANKINGANDTRUSTCOMPANY

200 West 2nd Street

Winston-Salem, North Carolina 27101

Attention: Max Greer

 

except in cases where it is expressly herein provided that such notice, request,
or demand is not effective until received by the party to whom it is addressed.

 

40

--------------------------------------------------------------------------------

 

 

11.5     No Waiver; Cumulative Remedies. No omission or failure of the Bank to
exercise and no delay in exercising by the Bank of any right, power, or
privilege hereunder, shall impair such right, power, or privilege, shall operate
as a waiver thereof or be construed to be a waiver thereof; nor shall any single
or partial exercise of any right, power, or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided in the Loan Documents are cumulative
and not exclusive of any rights or remedies provided by law, and the warranties,
representations, covenants, and agreements made therein shall be cumulative,
except in the case of irreconcilable inconsistency, in which case the provisions
of this Agreement shall control.

 

11.6     Reliance Upon, Survival of, and Materiality of Representations and
Warranties, Agreements, and Covenants. All representations and warranties,
agreements, and covenants made by the Borrower in the Loan Documents are
material and shall be deemed to have been relied upon by the Bank and shall
survive the execution and delivery of the Loan Documents and the making of the
loan or loans herein contemplated, and shall continue in full force and effect
so long as any indebtedness is owed to the Bank by the Borrower pursuant hereto
or so long as there shall be any commitment by the Bank to make loans to the
Borrower hereunder. All statements contained in any certificate to the Bank by
Borrower, the Parent or any Subsidiary at any time by or on behalf of the
Borrower pursuant hereto shall constitute representations and warranties by the
Borrower hereunder.

 

11.7     Set-Off. Upon the occurrence of any Event of Default, the Bank is
hereby authorized at any time and from time to time, without notice to the
Borrower, to set off, appropriate, and apply any and all monies, securities and
other property of the Borrower and all proceeds thereof, now or hereafter held
or received by, or in transit to, the Bank from or for the Borrower, and also
upon any and all deposits (general or special) and credits of the Borrower, if
any, at the Bank or all items hereinabove referred to against all indebtedness
of the Borrower owed to the Bank, whether under the Loan Documents or otherwise,
whether now existing or hereafter arising. The Bank shall be deemed to have
exercised such right of set-off and to have made a charge against such items
immediately upon the occurrence of such Event of Default although made or
entered on its books subsequent thereof.

 

11.8     Severability and Enforceability of Provisions. If any one or more of
the provisions of the Loan Documents is determined to be invalid, illegal, or
unenforceable in any respect as to one or more of the parties, all remaining
provisions nevertheless shall remain effective and binding on the parties
thereto and the validity, legality, and enforceability thereof shall not be
affected or impaired thereby. To the extent permitted by applicable law, the
parties hereby waive any provision of law that renders any provision hereof
invalid, illegal, or unenforceable in any respect.

 

11.9     Payment of Expenses, Including Attorneys' Fees and Taxes. The Borrower
agrees (a) to pay or reimburse the Bank for all its reasonable and customary
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, and delivery of, and any amendment, supplement, or
modification to, or waiver or consent under, the Loan Documents; and the
consummation of the transactions contemplated thereby, including, without
limitation, the reasonable and customary fees and disbursements of counsel for
the Bank, taxes, and all recording or filing fees, (b) except as expressly
provided otherwise herein, to pay or reimburse the Bank for all of its costs and
expenses incurred in connection with the administration, supervision,
collection, or enforcement of, or the preservation of any rights under, the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel for the Bank, including attorneys' fees out of court, in trial, on
appeal, in bankruptcy proceedings, or otherwise, (c) without limiting the
generality of provision (a) hereof, to pay or reimburse the Bank for, and
indemnify and hold the Bank harmless against liability for, any and all
documentary stamp taxes, non-recurring intangible taxes, or other taxes,
together with any interest, penalties, or other liabilities in connection
therewith, that the Bank now or hereafter determines, are payable with respect
to the Loan Documents, the obligations evidenced by the Loan Documents, any
Advances under the Loan Documents, and any guaranties or mortgages or other
security instruments, and (d) to pay, indemnify, and hold the Bank harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance, and administration of the Loan Documents with the exception of the
willful or gross negligence of the Bank. The agreements in this Section shall
survive repayment of all other amounts payable hereunder or pursuant hereto, now
or in the future, and shall be secured by all collateral that secures the loan
or loans described herein.

 

41

--------------------------------------------------------------------------------

 

 

11.10     Obligations Absolute. The obligations of the Borrower under this
Agreement are primary, absolute, independent, unconditional, and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including without limitation, the
following circumstances:

 

(a)        Any lack of validity or enforceability of any portion of any letter
of credit, this Agreement, or any agreement or instrument relating thereto;

 

(b)        Any amendment or waiver of or any consent to or actual departure from
any letter of credit, this Agreement, or any agreement or instrument relating
thereto;

 

(c)        Any exchange, release, or nonperfection of any collateral;

 

(d)        Any delay, extension of time, renewal, compromise, or other
indulgence or modification granted to or agreed by the Bank, with or without
notice to or approval by the Borrower in respect of any of the Borrower's
indebtedness to the Bank under this Agreement; or

 

(e)        The failure of the Bank to give any notice to the Borrower hereunder.

 

11.11     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Bank and the Borrower, and, to the extent permitted
herein, their respective successors, assignees, or transferees. In the event of
such transfer or assignment, the rights and privileges herein conferred upon the
Bank shall automatically extend to and be vested in the successor, assignee, or
transferee of the Bank, and the Bank shall be relieved of all liability
hereunder. The Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Bank.

 

11.12     Counterparts; Effective Date. This Agreement may be signed in any
number of separate counterparts, no one of which need contain all of the
signatures of the parties, and as many of such counterparts as shall together
contain all of the signatures of the parties shall be deemed to constitute one
and the same instrument. A set of the counterparts of this Agreement signed by
all parties hereto shall be lodged with the Bank. This Agreement shall become
effective upon the receipt by the Bank of signed counterparts of this Agreement
from each of the parties hereto or telecopy confirmation of the signing of
counterparts of this Agreement by each of the parties hereto.

 

11.13     Participations. The Borrower recognizes that the Bank may enter into
participation agreements with other financial institutions, including one or
more banks or other lenders, whereby Bank will allocate a portion of the loan or
loans contemplated hereunder. For the benefit of such other banks and lenders,
the Borrower agrees that such other banks and lenders shall have the same rights
of set-off against the Borrower granted the Bank in Section 11.7 hereof. The
Bank will use its best efforts to advise the Borrower of the names of any
participants and the extent of their interest herein.

 

42

--------------------------------------------------------------------------------

 

 

11.14     Law of Florida. This Agreement and the Revolving Credit Note have been
delivered at Atlanta, Georgia, and shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, except to the
extent that the Uniform Commercial Code, other personal property law or real
property law of a jurisdiction where Collateral is located is applicable and
except as and to the extent expressed to the contrary in any of the Loan
Documents. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

11.15     Consent to Jurisdiction. Borrower and Bank hereby irrevocably submit
to the non-exclusive jurisdiction of any Florida state court or United States
Federal court for the Southern District of Florida sitting in Fort Lauderdale in
any action or proceeding arising out of or relating to this Agreement or any of
the other Loan Documents, and Borrower and Bank hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in any such Florida state court or United States Federal court for the Southern
District of Florida. Borrower irrevocably consents to the service of any and all
process in any such action or proceeding brought in any court in or of the State
of Florida by the delivery of copies of such process to Borrower at its address
specified on the signature page hereto or by certified mail directed to such
address or such other address as may be designated by Borrower in a notice to
the other parties that complies as to delivery with the terms of Section 11.4.
Nothing in this Section shall affect the right of the Bank to serve process in
any other manner permitted by law or limit the right of Bank to bring any such
action or proceeding against Borrower or any Restricted Subsidiary or any of its
or their property in the courts of any other jurisdiction. Borrower hereby
irrevocably waives any objection to the laying of venue of any such suit or
proceeding in the above described courts.

 

11.16     Title and Headings; Table of Contents. The titles and headings
preceding the text of Sections and Sections of this Agreement and the Table of
Contents have been included solely for convenience of reference and shall
neither constitute a part of this Agreement nor affect its meaning,
interpretation, or effect.

 

11.17     Complete Agreement; No Other Consideration. The Loan Documents contain
the final, complete, and exclusive expression of the understanding of the
Borrower and the Bank with respect to the transactions contemplated by the Loan
Documents and supersede any prior or contemporaneous agreement or
representation, oral or written, by or between the parties related to the
subject matter hereof. Without limiting the generality of the foregoing, there
does not exist any consideration or inducement other than as stated herein for
the execution, delivery and performance by the Borrower of the Loan Documents.

 

11.18     Legal or Governmental Limitations. Anything contained in this
Agreement to the contrary notwithstanding, the Bank shall not be obligated to
extend credit or make loans to the Borrower in an amount in violation of any
limitations or prohibitions provided by any applicable statute or regulation.

 

11.19     Interest. If the obligation of Borrower to pay interest on the
principal balance of the Revolving Credit Notes is or becomes in excess of the
maximum interest rate which Borrower is permitted by law to contract or agree to
pay, giving due consideration to the execution date of this Agreement, then, in
that event, the rate of interest applicable with respect to such Bank's
Percentage shall be deemed to be immediately reduced to such maximum rate and
all previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not of interest.

 

43

--------------------------------------------------------------------------------

 

 

11.20     Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

 

11.21     WAIVER OF TRIAL BY JURY. THE BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THE LOAN DOCUMENTS AND ANY OTHER DOCUMENT EXECUTED IN
CONJUNCTION WITH THE LOAN OR LOANS HEREUNDER, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN), OR ACTION OF EITHER PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO ANY LOAN
TRANSACTIONS HEREUNDER.

 

11.22     AMENDMENT AND RESTATEMENT. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement effective from and after the date
hereof. The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to the Bank under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement. The parties hereto agree that,
on the date hereof, the following shall be deemed to occur automatically,
without further action by any party hereto: (a) the Existing Credit Agreement
shall be deemed to be amended and restated in its entirety pursuant to this
Agreement; (b) all obligations under the Existing Credit Agreement shall in all
respects be continuing and be deemed to obligations outstanding hereunder; and
(c) all references in the other Loan Documents to the Existing Credit Agreement
shall be deemed to refer without further amendment to this Agreement.

 

44

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

  BORROWER:         NEWBEVCO, INC.               By:

/s/ George R. Bracken

 
George R. Bracken
Vice President
              BANK:        
BRANCH BANKING AND TRUST COMPANY
              By:     Name:     Its:     Name:  

 

45

--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$50,000,000

October 4, 2017

 

On the Termination Date, FOR VALUE RECEIVED, NEWBEVCO, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of Branch Banking and
Trust Company (“Bank”), in lawful money of the United States of America, the sum
of Fifty Million Dollars ($50,000,000), or so much of said sum as may from time
to time have been advanced and then be outstanding hereunder pursuant to the
Amended and Restated Credit Agreement dated as October 4, 2017, made by and
between the Borrower and Bank, as the same may be amended from time to time (the
“Agreement”), together with interest thereon as hereinafter set forth.

 

Each of the Advances made hereunder shall bear interest at the Applicable
Interest Rate from time to time applicable thereto under the Agreement or as
otherwise determined thereunder, and interest shall be computed, assessed and
payable as set forth in the Agreement.

 

This Note is a note under which Advances (including refundings and conversions),
repayments and readvances may be made from time to time, but only in accordance
with the terms and conditions of the Agreement. This Note evidences borrowings
under, is subject to, is secured in accordance with, and may be accelerated or
matured under, the terms of the Agreement, to which reference is hereby made.
Definitions and terms of the Agreement are hereby incorporated by reference
herein.

 

Borrower waives presentment for payment, demand, protest and notice of dishonor
and nonpayment of this Note and agrees that no obligation hereunder shall be
discharged by reason of any extension, indulgence, release, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon
or any present or subsequent owner of any property, real or personal, which is
now or hereafter security for this Note.

 

This Amended and Restated Revolving Credit Note amends and restates, but is not
a novation or an accord and satisfaction of, the Revolving Credit Note dated as
of November 23, 2012 in the original principal amount of $50,000,000.

 

Nothing herein shall limit any right granted Bank by any other instrument or by
law.

 

  NEWBEVCO, INC.               By:           Its:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

REOUEST FOR ADVANCE

 

No. __________________ 

Dated: _____________

 

To:                  Branch Banking and Trust Company

 

Re:         Amended and Restated Credit Agreement by and between Branch Banking
and Trust Company (“Bank”) and Newbevco, Inc. (“Borrower”) dated as of October
4, 2017 (as amended from time to time, the “Agreement”).

 

Pursuant to the Agreement, the Borrower requests an Advance from Bank as
follows:

 

 

A.

Date of Advance:

 

 

B.

Amount of Advance: $____________

   

Deposit to: 

    ☐    Branch Banking and Trust Company Bank Account No.                      
   

☐    Other: _______________________

 

 

C.

Type of Activity:

   

1.       Advance           ☐ 

   

2.       Refunding        ☐  

   

3.       Conversion      ☐ 

 

D.

Interest Rate:

   

1.       Prime-based Rate        ☐ 

   

2.       LIBOR-based Rate     ☐

 

The Borrower certifies to the matters specified in Section 2.1(c) of the
Agreement.

 

 

NEWBEVCO, INC.

             

By:

         

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit “C”

 

JOINDER AGREEMENT

 

 

THIS JOINDER AGREEMENT is dated as of ______________________, 20__ by 
                                               
,a                              corporation (“New Guarantor”).

 

WHEREAS, pursuant to Section 3.2 of that certain Amended and Restated Credit
Agreement dated as of October 4, 2017 (as may be amended, restated, supplemented
or replaced from time to time, the “Credit Agreement”) by and among Newbevco,
Inc. (“Borrower”) and Branch Banking and Trust Company (“Bank”), the New
Guarantor has been designated a Restricted Subsidiary of Borrower and
accordingly, the New Guarantor must execute and deliver a Joinder Agreement in
accordance with the Credit Agreement and become obligated as a guarantor under
that certain Continuing and Unconditional Guaranty dated October 4, 2017,
executed by the Restricted Subsidiaries in favor of Bank with respect to the
indebtedness of Borrower to Bank (“Guaranty”).

 

NOW THEREFORE, as a further inducement to Banks to continue to provide credit
accommodations to Borrower and the Account Parties (as defined in the Credit
Agreement), New Guarantor hereby covenants and agrees as follows:

 

 

1.

All capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement unless expressly defined to the contrary.

 

 

2.

New Guarantor hereby enters into this Joinder Agreement in order to comply with
Section 3.2 of the Credit Agreement and does so in consideration of the Advances
made or to be made from time to time under the Credit Agreement (and the other
Loan Documents), from which New Guarantor shall derive direct and indirect
benefit as with the parties the Guaranty (all as set forth and on the same basis
as in the Guaranty).

 

 

3.

New Guarantor shall be considered, and deemed to be, for all purposes of the
Credit Agreement, the Guaranty and the other Loan Documents, a guarantor and
obligated party under the Guaranty as fully as though New Guarantor had executed
and delivered the Guaranty at the time originally executed and delivered under
the Credit Agreement and New Guarantor hereby ratifies and confirms its
obligations under the Guaranty, all in accordance with the terms thereof.

 

 

4.

No Default or Event of Default (each such term being defined in the Credit
Agreement) has occurred and is continuing under the Credit Agreement.

 

 

5.

This Joinder Agreement shall be governed by the laws of the State of Florida and
shall be binding upon New Guarantor and its successors and assigns.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned New Guarantor has executed and delivered
this Joinder Agreement as of _____________________________, 20__.

 

 

 

[NEW GUARANTOR]

             

By:

         

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

 

CERTIFICATE OF COMPLIANCE

 

To:

Branch Banking and Trust Company

   

Re:

NewBevCo., Inc. Amended and Restated Credit Agreement dated as of October 4,
2017 together with subsequent amendments (the “Agreement”)

 

This Certificate of Compliance (“Report”) is furnished pursuant to Section
6.1(e) of the Agreement and sets forth various information as of                
                                                     , 20__ (the “Computation
Date”).

 

1.     Consolidated Funded Debt to Consolidated Net Worth. On the Computation
Date, the rate of Consolidated Funded Debt to the sum of Consolidated Net Worth
plus two (2) times

EBITDA, which is required to be not more than 1.0 to 1.0, was ________ to 1.0 as
computed in the supporting documents attached hereto as Schedule 1.

 

2.     Consolidated Funded Debt to Consolidated EBITDA. On the Computation Date,
the ratio of Consolidated Funded Debt to Consolidated EBITDA, which is required
to be not more than 3.5 to 1.0, was         to 1.0 as computed in the supporting
documents attached hereto as Schedule 2.

 

The undersigned officer of Borrower hereby certifies that:

 

A.     All of the information set forth in this Report (and in any Schedule
attached hereto) is true and correct in all material respects.

 

B.     As of the Computation Date, the Borrower has observed and performed all
of its covenants and other agreements contained in the Agreement and in the
Revolving Credit Note and any other Loan Documents to be observed, performed and
satisfied by them.

 

C.     I have reviewed the Agreement and this Report is based on an examination
sufficient to assure that this Report is accurate.

 

D.     Except as stated in Schedule 3 hereto (which shall describe any existing
Event of Default or event which with the passage of time and/or the giving of
notice, would constitute an Event of Default and the notice and period of
existence thereof and any action taken with respect thereto or contemplated to
be taken by Borrower), no Event of Default, or event which with the passage of
time and/or the giving of notice would constitute an Event of Default, has
occurred and is continuing on the date of this Report.

 

Capitalized terms used in this Report and in the schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Report to be executed and delivered
by its duly authorized officer this      day of                          201___.

 

 

NEWBEVCO, INC.

             

By:

         

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1.A - Liens

 

 

Shasta Beverages, Inc.

 

Debtor(s)

Secured

Party(ies)

Filing No.

Filing Date

Filing Type

Collateral

Shasta Beverages, Inc.

AirLiquide Industrial U.S. LP

2009-068-9056

3/4/2009

Original

Equipment

Shasta Beverages, Inc.

AirLiquide Industrial U.S. LP

2009 031-6213

1/30/2009

Original

Equipment

Shasta Beverages, Inc.

AirLiquide Industrial U.S. LP

2990 038 4567

2/4/2009

Original

Equipment

Shasta Beverages, Inc.

AirLiquide Industrial U.S. LP

2009-060-7454

2/25/2009

Original

Equipment

Shasta Beverages, Inc.

AirLiquide Industrial U.S. LP

2010-135-7833

(amendment to 2009-031-6213)

4/20/2010

Amendment

Equipment

Shasta Beverages, Inc.

AirLiquide Industrial U.S. LP

181-367-815

4/10/2009

Original

Equipment

 

 

 

Borrower and other Subsidiaries

 

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1.B - Subsidiaries

 

1.       BevCo Sales, Inc., a Delaware corporation

 

2.       Beverage Corporation International, Inc., a Delaware corporation

 

3.       Big Shot Beverages, Inc., a Delaware corporation

 

4.       Everfresh Beverages, Inc., a Delaware corporation

 

5.       Faygo Beverages, Inc., a Michigan corporation

 

6.       LaCroix Sparkling Water, Inc., a Delaware corporation

 

7.       National Beverage Vending Company, a Delaware corporation

 

8.       National Retail Brands, Inc., a Delaware corporation

 

9.       NewBevCo, Inc., a Delaware corporation

 

10.     NutraFizz Products Corp., a Delaware corporation

 

11.     PACO, Inc., a Delaware corporation

 

12.     Shasta Beverages, Inc., a Delaware corporation

 

13.     Shasta Beverages International, a Delaware corporation

 

14.     Shasta Sales, Inc., a Delaware corporation

 

15.     Shasta Sweetener Corp., a Delaware corporation

 

16.     Shasta West, Inc., a Delaware corporation

 

17.     Sundance Beverage Company, a Delaware corporation

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1.C - Investments

 

 

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.6 - Litigation

 

 

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 10.7 - Margins and Fees

 

 

 

Basis For Pricing

Level I

Level II

Level III

Level IV

Level V

Consolidated Funded Debt To EBITDA

<0.75 to

1.0

2:0.75 to 1.0

and

<1.5 to 1.0

2:1.5 to 1.0

and

<2.0 to 1.0

2:2.0 to 1.0

and

<2.5 to 1.0

2:2.5 to 1.0

Applicable Facility Fee Percentage (expressed as basis points)

20.00

25.00

30.00

30.00

30.00

Applicable Letter of Credit Percentage (expressed as basis points)

90.00

100.00

135.00

160.00

180.00

Applicable Prime-Based Rate Margin (expressed as basis points)

-50.00

-25.00

0.00

0.00

50.00

Applicable Libor - Based Rate Margin (expressed as basis points)

90.00

100.00

135.00

160.00

180.00

 